Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.

Development and License

Agreement

THIS DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
October 14, 2015 (the “Effective Date”) by and between and EMISPHERE
TECHNOLOGIES, INC., a Delaware corporation having an address at 4 Becker Farm
Road, Roseland, NJ 07068, USA (“Emisphere”) and NOVO NORDISK AS, a Danish
corporation having an address at Novo Allé, 2880 Bagsvaerd, Denmark (“Novo
Nordisk”).

RECITALS

WHEREAS, Emisphere is a biopharmaceutical company specializing in the discovery,
development, and commercialization of proprietary drug delivery technology;

WHEREAS, Novo Nordisk is a leading global health care company engaged in the
research, development and commercialization of pharmaceutical products;

WHEREAS, Emisphere and Novo Nordisk have entered into a certain Development and
License Agreement (GLP-1), dated as of June 21, 2008, as amended by the
Amendment to the Development and License Agreement, effective as of November 13,
2008, and the Side Letter to the Development and License Agreement, dated
March 9, 2009, and the Amendment no. 2 to the Development and License Agreement,
dated April 26, 2013, collectively referred to as the “GLP-1 License Agreement”;

WHEREAS, Emisphere and Novo Nordisk have entered into a certain Development and
License Agreement (Insulin), dated as of December 20, 2010 (the “Insulin License
Agreement”);

WHEREAS, Emisphere, Novo Nordisk, MHR Capital Partners Master Account LP, MHR
Capital Partners (100) LP, MHR Institutional Partners II LP and MHR
Institutional Partners IIA LP have entered into a certain Amended and Restated
Agreement, dated as of April 26, 2013;

WHEREAS, upon the simultaneous execution of this Agreement, Emisphere and Novo
Nordisk are entering into Amendment No. 3 to the GLP-1 License Agreement,
attached hereto as Exhibit A;

WHEREAS, Novo Nordisk desires to obtain, and Emisphere is willing to grant to
Novo Nordisk, an exclusive, worldwide right to develop and commercialize
formulations of



--------------------------------------------------------------------------------

[*****],[*****], and [*****] (all as defined below) with certain of Emisphere’s
proprietary delivery agents for oral administration only, subject to the terms
and conditions set forth herein;

WHEREAS, Novo Nordisk also desires to obtain, and Emisphere is willing to grant
to Novo Nordisk, an option to extend such exclusive worldwide rights to
additional Molecule Classes (as herein defined) and an option to obtain a
non-exclusive worldwide license to develop and commercialize certain
specifically identified Molecules (as herein defined) with certain of Emisphere’
s proprietary delivery agents, in each case subject to the other terms and
conditions hereinafter set forth; and

WHEREAS, Novo Nordisk desires to obtain, and Emisphere is willing to grant to
Novo Nordisk, a non-exclusive, worldwide right to develop and commercialize
formulations of [*****] with certain of Emisphere’s proprietary delivery agents
for oral administration only, subject to the terms and conditions set forth
herein

WHEREAS, the effectiveness of this Agreement is conditioned upon the payment by
Novo Nordisk to Emisphere of Nine Million Dollars ($9,000,000) pursuant to
Amendment No. 3 to the GLP-1 License Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1. Definitions and Interpretation

1.1 The following words have the following meaning when used in this Agreement.

“Active Efforts”with respect to the pre-clinical and clinical development of a
Non-Exclusive Licensed Product means the active development of such
Non-Exclusive Licensed Product in accordance with an established development
plan, including, but not limited to, the conduct of feasibility testing,
formulation testing, animal studies and clinical testing, and the demonstration,
by written report no less than annually, of progression towards clinical
development or regulatory approval.

“Affiliate” means any corporation, company, partnership, joint venture or other
entity which Controls, is Controlled by, or is under common Control with a
Party, as the case may be. For the purpose of this definition, “Control” means
the ownership of more than fifty percent (50%) of the issue share capital or the
legal power to direct or cause the direction of the general management and
policies of the Party in question. For purposes of this definition, MHR Capital
Partners Master Account LP, MHR Capital Partners (100) LP, MHR Institutional
Partners II LP, MHR Institutional Partners IIA LP and their owners and their
affiliates are not Affiliates of Emisphere. For purposes of this definition,
Novo A/S and the Novo Nordisk Foundation and their affiliates are not Affiliates
of Novo Nordisk.

 

-2-



--------------------------------------------------------------------------------

“[*****]” means any compound which binds to and measurably activates the
[*****]. Such compounds can e.g. be based on the [*****].

“API” means active pharmaceutical ingredient.

“Auditor” shall have the meaning provided in Section 7.6.

“Background Intellectual Property” means all Intellectual Property in existence
and Controlled by a Party prior to the Effective Date of this Agreement or
conceived by a Party independently during the term of this Agreement and that is
used in connection with the work performed during the term of this Agreement.

“Back-up Compound” with respect to a referenced API shall mean any API derived
from the same chemical scaffold or series as such API (for example, analogs and
derivatives), including back-ups for such molecule (for example, [*****]) and as
to which the primary mode of pharmacological activity is the same as that of
such referenced API.

“Calendar Year” means, for the first calendar year, the period commencing on the
Effective Date and ending on December 31 of the calendar year during which the
Effective Date occurs, and each successive twelve-month period commencing on
January 1 and ending on December 31.

“Carrier” means synthetic chemical compounds, including pharmaceutically
acceptable salts, solvates, and polymorphs identified by Emisphere for use in
oral delivery of therapeutics molecules and that are claimed or disclosed in
Emisphere Patent Rights or are Controlled by Emisphere.

“[*****]” means the Carrier whose structure is shown in Exhibit B.

“Commercially Reasonable Efforts” means such application of effort and resources
by the relevant Party as would be consistent with its actions in respect of a
product or compound Controlled by such Party, which is of similar market
potential and at a similar stage in its development or product life, taking into
account, without limitation, with respect to a product issues of safety and
efficacy, product profile, the proprietary position of the product, the then
current competitive environment for the product and the likely timing of the
product’s entry into the market, the regulatory environment of the product, and
other relevant scientific, technical and commercial factors. Notwithstanding the
foregoing, to the extent that the performance of a Party’s responsibilities
hereunder is adversely affected by the other Party’s failure to perform its
responsibilities hereunder, such Party will not be deemed to have failed to use
its Commercially Reasonable Efforts in performing such responsibilities.

“Confidential Information” means confidential and proprietary technical,
commercial and other information, know-how, drawings, specifications, models
and/or designs relating to the design, development, manufacture, production,
registration (including but not limited to information relating to safety,
adverse events and recalls), promotion, distribution,

 

-3-



--------------------------------------------------------------------------------

marketing, performance, sale or use of the Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product and information concerning business transactions
or associations including other technical or commercial co-operation or
collaborative arrangements or financial arrangements with other persons or
bodies or customers (existing or potential or otherwise) or licensors or
licensees. Confidential Information includes without limitation and without
prejudice to the generality of the foregoing:

 

  (i) all experimental, manufacturing, process, analytical, packaging, product,
warehousing, quality control and quality assurance and marketing specifications,
standards, procedures, processes, methods, instructions and techniques, samples,
prototypes, formulae, writings of any kind, opinions or otherwise unwritten data
or in the form of computer software or computer programs or any part thereof in
any code or language relating to the Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product;

 

  (ii) all data and proprietary know-how relating to the Carriers, Products
and/or Exclusive Licensed Product(s) or Non-Exclusive Licensed Product;

 

  (iii) any biological, chemical or physical materials;

 

  (iv) information necessary or useful in obtaining registration or approval
from any Regulatory Authority in relation to an Exclusive Licensed Product or
Non-Exclusive Licensed Product;

 

  (v) all other information and other material supplied to or received by a
Party on a confidential basis pursuant to this Agreement;

 

  (vi) any reports provided under this Agreement; and

 

  (vii) the terms of this Agreement.

“Control” or “Controlled” means with respect to a particular item, material,
information or Intellectual Property, that a Party, as of the Effective Date of
this Agreement and during its Term, (i) owns or has a license to and (ii) that
the Party has the ability to use or grant licenses or sublicenses to without
violating the terms of any agreement with any Third Party.

“Covered by” means, with respect to any Exclusive Licensed Product or
Non-Exclusive Licensed Product, that the manufacture, use, offer for sale, sale
or importation of such Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product would (if such activity were performed by a Third Party) infringe an
Issued Patent Claim.

“D&C Event” will have the meaning provided in Section 3.2.

“EMA” means the European Medicines Agency or any successor agency thereto.

“Emisphere Alternative Patent For Extension” shall have the meaning provided in
Section 8.2 (f) (Patent Term Extension).

 

-4-



--------------------------------------------------------------------------------

“Emisphere Background Intellectual Property” means Background Intellectual
Property solely related to the Program Carriers and Controlled by Emisphere.

“Emisphere Change of Control to a Novo Nordisk Technological Competitor” shall
mean the acquisition by a Novo Nordisk Technological Competitor of greater than
fifty percent (50%) of the shares of Emisphere’s capital stock, the holders of
which have general voting power under ordinary circumstances to elect at least a
majority of Emisphere’s board of directors. For the avoidance of doubt, if,
pursuant to Section 12.5(c) hereof, Emisphere terminates the license granted
under Section 2 to Novo Nordisk with respect to an Exclusive Licensed Product,
the Product contained within such Exclusive Licensed Product shall no longer be
considered a “Product” for purposes of this Agreement.

“Emisphere Foreground Intellectual Property” means Intellectual Property arising
from work performed under this Agreement solely relating to the Program
Carriers, whether conceived, discovered, reduced to practice or writing,
generated or developed by the employees, agents or consultants of Emisphere and
its Affiliates or by the employees, agents or consultants of Novo Nordisk and
its Affiliates.

“Emisphere Intellectual Property” means Emisphere Background Intellectual
Property and Emisphere Foreground Intellectual Property.

“Excluded Carrier List” means the list of Carriers provided in Exhibit C, as may
be amended from time to time by Emisphere at its sole discretion and where such
amended list is provided by Emisphere to Novo Nordisk in writing.

“Exclusive Licensed Product(s)” means any pharmaceutical formulation suitable
for administration to humans where such formulation contains at least one
Product in combination with a Program Carrier.

“Exclusive Option” shall be the meaning provided in Section 2.2.

“Exclusive Program Carrier” means a Program Carrier exclusively licensed to Novo
Nordisk under the GLP-1 License Agreement or the Insulin License Agreement.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto having the administrative authority to regulate the marketing to
human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States of America.

“First Commercial Sale” means, in a country, the first commercial sale in that
country by Novo Nordisk or its Affiliates or a sublicensee of an Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product to a Third Party following
receipt of Marketing Approval to sell such Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product in such country. Sales for clinical studies,
compassionate use, named patient programs, sales under a treatment IND, any
non-registrational studies, or any similar instance where the Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product is sold at cost or supplied without

 

-5-



--------------------------------------------------------------------------------

charge such as clinical supplies, free samples (promotional or otherwise) or as
donations (for example to non-profit institutions or government agencies for a
non-commercial purpose) shall not constitute a First Commercial Sale.

“Foreground Intellectual Property” means all Intellectual Property arising from
work performed under this Agreement whether conceived, discovered, reduced to
practice or writing, generated or developed by the employees, agents or
consultants of Emisphere or its Affiliates or by the employees, agents or
consultants of Novo Nordisk or its Affiliates.

“Formulation Intellectual Property” means all Intellectual Property arising from
work performed under this Agreement that relates to Know-How and Patent Rights
that claim formulations of Product or Non-Product Molecule with Carriers
conceived, discovered, reduced to practice or writing, generated or developed by
the employees, agents or consultants of Emisphere or its Affiliates or by the
employees, agents or consultants of Novo Nordisk or its Affiliates.

“GLP-1 Receptor Agonist(s)” means a compound that has the ability to bind the
GLP-1 receptor [*****] such compounds include but are not limited to GLP-1 and
GLP-1 analogs and derivatives and [*****].

“Indication” means a separate and distinct disease, disorder or medical
condition, in humans, that an Exclusive Licensed Product or Non-Exclusive
Licensed Product is intended to treat, prevent and/or ameliorate.

“Insulin(s)” means (i) regular human insulin, (ii) an analog of regular human
insulin, or (iii) [*****].

“Intellectual Property” means Know-How and Patent Rights.

“Issued Patent Claim” means, on a country by country basis, a claim of an issued
patent that covers Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product, respectively, and that has not:

(a) lapsed, expired, been formally disclaimed by written submission to any US or
foreign patent office, withdrawn, cancelled or abandoned; or

(b) been held revoked, invalid or unenforceable in an unappealable or unappealed
decision of a court or other body of competent jurisdiction.

If there should be two or more decisions within the same country which are
conflicting with respect to the invalidity or unenforceability of the same
claim, the unappealed or unappealable decision of the highest tribunal shall
thereafter control.

 

-6-



--------------------------------------------------------------------------------

“Know-how” means ideas, concepts, discoveries, inventions, developments and
non-public, confidential or proprietary trade secrets, techniques,
methodologies, modifications, innovations, improvements, designs and design
concepts, and any other information that is necessary or useful for the
research, development, manufacture, use, import, export, sale, offer for sale,
transfer, or regulatory approval of products or processes, including but not
limited to technical information, expertise, processes, techniques,
specifications, formulas, procedures, protocols, and data, results and other
in-formation generated or developed through experiments and testing.

“Licensed Know-how” means Know-How Controlled by Emisphere that is directed to
the Program Carrier(s), the Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product, or their use or production/manufacturing, and which is
necessary or useful for the research, development, manufacture, use, import,
export, sale, offer for sale, transfer, and/or regulatory approval of Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product. Licensed Know-How shall
in addition include Know-How Controlled by Emisphere developed during the term
of this Agreement that is related to the Program Carrier(s) or the Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product, their use or
production/manufacturing, and which is necessary or useful for the research,
development, manufacture, use, import, export, sale, offer for sale, transfer,
and/or regulatory approval of Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product. Licensed Know-How does not include Know-How which (i) at the
time of disclosure by Emisphere to Novo Nordisk was already in the public domain
through no wrongful act of Novo Nordisk; (ii) prior to the disclosure by
Emisphere to Novo Nordisk, or the development by Emisphere or Novo Nordisk under
this Agreement, was already in Novo Nordisk’s possession from a Third Party
source that was under no obligation to Emisphere to keep such information
confidential, or from Emisphere without any obligation of confidentiality on the
part of Novo Nordisk; or (iii) was developed independently by Novo Nordisk,
outside of this Agreement, without the assistance of Emisphere and without any
use of Confidential Information Controlled by Emisphere.

“Licensed Patents” means (i) any Patent Rights directed to the Emisphere
Intellectual Property; and (ii) any other Patent Rights Controlled by Emisphere
having at least one Issued Patent Claim that would be infringed by the
manufacture, import, use, offering for sale, or sale of an Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product (if such activity were performed by
a Third Party).

“Marketing Approval” means, based on an application filed with a Regulatory
Authority for marketing approval of Exclusive Licensed Product or Non-Exclusive
Licensed Product, the written approval from a Regulatory Authority to market and
sell an Exclusive Licensed Product or Non-Exclusive Licensed Product or any
written successor approvals based on successor applications or procedures, and
all supplements and amendments that may be filed with respect to the foregoing,
and similar filings with other applicable Regulatory Authorities in other
countries of the Territory.

“[*****]” ([*****]) means any agents which mimic [*****], including analogues
and homologues of [*****] and their derivatives, and [*****].

 

-7-



--------------------------------------------------------------------------------

“Molecule” shall mean an API together with its Back-up Compounds.

“Molecule Class” with respect to a Molecule shall mean any API (molecule) in
which the primary mode of pharmacological activity (receptor interaction) is
similar in terms of receptor response as that of such Molecule. For example,
each of the [*****], [*****] and [*****] constitutes a separate Molecule Class.

“NDA” means an application and all amendments and supplements thereto filed with
the Regulatory Authority, including all documents, data, and other information
concerning a pharmaceutical product which are necessary for gaining Regulatory
Approval to market and sell such pharmaceutical product.

“Net Sales” shall be calculated in the same manner as Novo Nordisk calculates
Net Sales reported to its shareholders and shall mean all revenues, recognized
in accordance with the International Financial Reporting Standards, from the
sale of an Exclusive Licensed Product(s) or Non-Exclusive Licensed Product by
Novo Nordisk or its Affiliates or its sublicensees, less the following
deductions which are actually incurred, allowed, paid, accrued or specifically
allocated:

(a) credits or allowances actually granted for damaged Exclusive Licensed
Product(s)s or Non-Exclusive Licensed Product, returns or rejections of
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product, price
adjustments and billing errors;

(b) governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state, provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers;

(c) normal and customary trade, cash and quantity discounts, allowances and
credits actually allowed or paid;

(d) commissions allowed or paid to Third Party distributors, brokers or agents
other than sales personnel, sales representatives and sales agents employed by
Novo Nordisk;

(e) transportation costs, including insurance, for outbound freight related to
delivery of an Exclusive Licensed Product(s) or Non-Exclusive Licensed Product
to the extent included in the gross amount invoiced;

(f) sales taxes, VAT taxes and other taxes directly linked to the sales of
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product to the extent
included in the gross amount invoiced; and

(g) any other items that reduce gross sales amounts as required by the
International Financial Reporting Standards applied on a consistent basis.

 

-8-



--------------------------------------------------------------------------------

Net Sales shall not include sales at Novo Nordisk’s cost price to Affiliates or
to contractors or sublicensees engaged by or partnered with Novo Nordisk to
develop, promote, co-promote, market, sell or otherwise distribute an Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product. However, subsequent sales
of Exclusive Licensed Product(s) or Non-Exclusive Licensed Product by Novo
Nordisk Affiliates, contractors, or sublicensees shall be included in the Net
Sales when sold in the market for end-user use.

For Net Sales of an Exclusive Licensed Product or Non-Exclusive Licensed Product
sold or supplied as a “Combination” where “Combination” means Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product as sold or supplied is a
pharmaceutical product containing, in addition to the Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product, one or more biologically active
pharmaceutical(s) which are not Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product, the Net Sales of such a Combination in a country will be
determined by multiplying the Net Sales of such Combination by the fraction of
A/A+B, where A is the average unit selling price of the Exclusive Licensed
Product or Non-Exclusive Licensed Product sold separately in that country and B
is the total average unit selling price of the other biologically active
pharmaceutical(s), when sold separately in that country. If neither the
Exclusive Licensed Product or Non-Exclusive Licensed Product nor the other
biologically active pharmaceutical(s) of the Combination are sold separately,
then the Parties shall negotiate in good faith the value of the other
biologically active pharmaceutical(s) of the Combination that are to be deducted
from the Net Sales of the Combination in determining the Net Sales of the
Exclusive Licensed Product or Non-Exclusive Licensed Product contained in the
Combination.

Monetary conversion from the currency of a country outside the U.S. in which an
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product is sold into
U.S. dollars shall be calculated at the rates of exchange used by Novo Nordisk
in producing its quarterly and annual reports to its shareholders, as confirmed
by Novo Nordisk’s independent registered public accountants.

“Non-Exclusive Field” means the five fields of diabetes, obesity, [*****],
[*****] and [*****].

“Non-Exclusive Licensed Product” means, from and after an exercise of the
Non-Exclusive Option, any pharmaceutical formulation suitable for administration
to humans where such formulation contains a Program Carrier and a Molecule which
was the subject of such Non-Exclusive Option exercise and is intended to treat,
prevent and/or ameliorate an Indication within the Non-Exclusive Field.
Non-Exclusive Licensed Product shall be deemed to include the pharmaceutical
formulation containing a Program Carrier and [*****].

“Non-Exclusive Option” shall have the meaning provided in Section 2.2.

“Non-Exclusive Program Carrier” means a Program Carrier licensed to Novo Nordisk
under Section 2.1 of this Agreement and not being an Exclusive Program Carrier.

 

-9-



--------------------------------------------------------------------------------

“Non-Product Molecule” means any Molecule Controlled by Novo Nordisk other than
Products, [*****].

“Novo Nordisk Background Intellectual Property” means Background Intellectual
Property solely related to Products and Non-Product Molecules and Controlled by
Novo Nordisk.

“Novo Nordisk Election Notice” will have the meaning provided in Section 8.2
(b) (Patent Term Extension).

“Novo Nordisk Foreground Intellectual Property” means all (i) Formulation
Intellectual Property, and (ii) Intellectual Property arising from work
performed under this Agreement, solely relating to Product(s) and Non-Product
Molecules, their method(s) of production or their method(s) of use, whether
conceived, discovered, reduced to practice or writing, generated or developed by
the employees, agents or consultants of Emisphere or its Affiliates or by the
employees, agents or consultants of Novo Nordisk or its Affiliates.

“Novo Nordisk Intellectual Property” means Novo Nordisk Background Intellectual
Property and Novo Nordisk Foreground Intellectual Property.

“Novo Nordisk Patent” shall have the meaning provided in Section 8.2 (e) (Patent
Term Extension).

“Novo Nordisk Technological Competitor” means a person or entity listed in
Exhibit D, and their respective Affiliates. Novo Nordisk, having provided
reasonable documentation in writing to Emisphere that a person or entity has
after the Effective Date initiated development of, or acquired technology for,
the production or delivery of Product or Non-Product Molecule, may add
additional Novo Nordisk Technological Competitors to Exhibit D from time to
time. Any person or entity that is listed in Exhibit D and that ceases to
develop, or own or have a license to technology for, the production or delivery
of Product or Non-Product Molecule, shall be removed from Exhibit D. In the
event of a termination of a license granted pursuant to Section 2 with respect
to an Exclusive Licensed Product, the Product contained within such Exclusive
Licensed Product shall no longer be considered a “Product” for purposes of this
Agreement, and any person or entity listed in Exhibit D that develops, or owns
or has a license to technology for the production or delivery of such Product
shall be removed from Exhibit D.

“Party” means Emisphere or Novo Nordisk.

“Parties” means Emisphere and Novo Nordisk.

“Patent Authority” means a governmental, intergovernmental, or
government-authorized body responsible for receiving, examining, issuing,
extending or maintaining patents.

“Patent Rights” means all patents and patent applications, and any and all
continuations, continuations-in-part, divisionals, utility models, extensions
(including extensions under the

 

-10-



--------------------------------------------------------------------------------

U.S Patent Term Restoration Act, extensions of patents under the Japanese Patent
Law and Supplementary Protection Certificates), renewals, substitutions and
additions thereof and all reissues, revalidations and re-examinations thereof,
including any and all patents issuing there from and any and all foreign
counter-parts thereof.

“[*****]” means any compound that interferes with the binding of [*****] to the
[*****].

“Phase 1 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 1 study as defined in 21 C.F.R. Part 312.21(a) (or its
successor regulation) or the equivalent human clinical trial outside the US.

“Phase 2 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 2 study as defined in 21 C.F.R. Part 312.21(b) (or its
successor regulation) or the equivalent human clinical trial outside the US.

“Phase 3 Clinical Trials” means a human clinical trial that satisfies the
requirements for a Phase 3 study as defined in 21 C.F.R. Part 312.21(c) (or its
successor regulation) or the equivalent human clinical trial outside the US.

“Product(s)” means any of the [*****], [*****], or [*****], and, from and after
an exercise of the Exclusive Option, any Molecule Class which was the subject of
such Exclusive Option exercise.

“Program Carriers” subject to Carriers listed on the Excluded Carriers List,
means up to six Carriers for use with Product or Non-Product Molecule in
accordance with this Agreement that are selected by Novo Nordisk, at its sole
discretion, in writing during or before the Term of this Agreement from the
Carriers made available by Emisphere. Program Carriers may be either Exclusive
Program Carriers or Non-Exclusive Program Carriers. At the Effective Date,
[*****] has been selected by Novo Nordisk as an Exclusive Program Carrier under
this Agreement and [*****], [*****] and [*****] have been selected by Novo
Nordisk as Non-Exclusive Program Carrier under this Agreement respectively as of
the Effective Date. Not withstanding the foregoing, Novo Nordisk shall only be
entitled to a total of [*****] unique Program Carriers as between this
Agreement, the GLP-1 License Agreement and Insulin License Agreement where
selection of the same Carrier as a Program Carrier under this Agreement, the
GLP-1 Agreement and Insulin Agreement shall count as only a single unique
Program Carrier as to the [*****] unique Program Carriers to which Novo Nordisk
is entitled.

“[*****]” means any compound that binds in vitro to the [*****] and activates
the receptor [*****].

“Recall” shall have the meaning provided in Section 5.5.

“Regulatory Approval” means any approvals (including price and reimbursement
approvals), licenses, registrations, or authorizations of a Regulatory Authority
that is necessary for the manufacture, use, storage, import, transport and/or
sale of an Exclusive Licensed Product or Non-Exclusive Licensed Product in such
jurisdiction.

 

-11-



--------------------------------------------------------------------------------

“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, whose approval or authorization is necessary for, or to
whom notice must be given prior to, the manufacture, distribution, use or sale
of a Licensed Product or the designation of an Exclusive Licensed Product or
Non-Exclusive Licensed Product as an orphan drug (or equivalent designation).

“Section 3.4 (a) Patent” shall have the meaning provided in Section 8.2
(d) (Patent Term Extension).

“Selection Date” means any date during the Term on which Novo Nordisk notifies
Emisphere in writing of its selection of a Carrier as a Program Carrier.

“[*****]” means the Carrier whose structure is shown in Exhibit B.

“Term” shall have the meaning provided in Section 12.1.

“Territory” means the world.

“Third Party” means any party other than the Parties and their Affiliates.

1.2 Interpretation

In this Agreement headings are for convenience only and do not affect
interpretation, and unless the context indicates a contrary intention:

(a) if a word or phrase is given a defined meaning, any other part of speech or
grammatical form of that word or phrase has a corresponding meaning;

(b) a reference to a Party, Section, schedule, attachment or Exhibit is a
reference to a Party, Section, schedule, attachment or Exhibit to this
Agreement;

(c) a Section, schedule, attachment or Exhibit to this Agreement forms a part of
this Agreement, but if there is inconsistency between this Agreement and any
schedule, attachment or Exhibit to it, this Agreement shall prevail unless the
Parties have agreed otherwise in writing;

(d) a reference to a document (including this Agreement) is to that document as
varied, novated, ratified or replaced from time to time;

(e) a reference to a statute includes its delegated legislation, and a reference
to a statute or delegated legislation or a provision of either includes
consolidations, amendments, reenactments and replacements;

(f) a reference to “includes” in any form is not a word of limitation;

(g) a reference to a Party shall not or a Party does not have a right to do an
act, or prohibition of a Party from doing an act, means the Party and its
Affiliates shall not and have no right to do so, and are prohibited from doing
so, directly or indirectly, by or with sublicencees, subcontractors or in
collaboration;

 

-12-



--------------------------------------------------------------------------------

(h) unless otherwise specifically stated, all provisions are assumed to be
applicable during and throughout the Term of this Agreement;

(i) the captions and headings of clauses contained in this Agreement preceding
the text of the Sections, sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction;

(j) references to days shall mean calendar days, unless otherwise specified;

(k) ambiguities and uncertainties, if any, shall not be interpreted against
either Party, irrespective of which Party may be deemed to have caused the
ambiguity or uncertainty to exist; and

(l) this Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

2. Grant of Rights and Selection of Program Carriers; Grant of Exclusive Option
and Non-Exclusive Option

2.1 Grant of Rights and Exclusivity for Formulations Containing Product and
Carriers; Grant of Research License

(a) Emisphere grants Novo Nordisk and its Affiliates a worldwide,
royalty-bearing exclusive license, with the right for Novo Nordisk and its
Affiliates to sublicense under the Licensed Patents and Licensed Know-How, to
research, develop, make, have made, use, import, export, sell, offer for sale,
and otherwise transfer the Exclusive Licensed Product(s) in the Territory during
the Term;

(b) Emisphere grants Novo Nordisk and its Affiliates a worldwide,
royalty-bearing non-exclusive license, with the right for Novo Nordisk and its
Affiliates to sublicense under the Licensed Patents and Licensed Know-How, to
research, develop, make, have made, use, import, export, sell, offer for sale,
and otherwise transfer the Non-Exclusive Licensed Product(s) in the Territory
during the Term;

(c) Emisphere grants Novo Nordisk and its Affiliates a worldwide royalty free
non-exclusive license, with the right for Novo Nordisk and its Affiliates to
sublicense, under the Licensed Patents and Licensed Know-How, solely to the
extent reasonably necessary to conduct research with respect to Program Carriers
solely for the purpose of determining whether to exercise the Exclusive Option
or the Non-Exclusive Option in respect of a Molecule Class or a Molecule,
respectively; provided that the non-exclusive license under this Section 2.1(c)
shall terminate immediately with respect to any Molecule or Molecule Class if
Emisphere shall have

 

-13-



--------------------------------------------------------------------------------

granted a license to a Third Party on an exclusive basis on terms which would
preclude the grant of non-exclusive rights under the Emisphere Intellectual
Property in respect of such Molecule or Molecule Class to Novo Nordisk pursuant
to this Section 2.1(c).

(d) If Emisphere has rights to Intellectual Property Controlled by a Third
Party, for example under an option or a right of first refusal granted to
Emisphere by such Third Party, and if such Intellectual Property is necessary or
useful for Novo Nordisk to research, develop, make, have made, use, import,
export, sell, offer for sale, and otherwise transfer the Exclusive Licensed
Product(s), then Emisphere shall, to the extent permitted under the terms of the
agreement with such Third Party, obtain a license to such Intellectual Property,
with a right to sublicense to Novo Nordisk, in order to ensure that it is
included in the Licensed Patents and/or Licensed Know-How;

(e) Emisphere shall not grant a license to a Third Party under Emisphere
Intellectual Property to research, develop, make, have made, use, import,
export, sell, offer for sale and/or otherwise transfer a formulation(s) of a
Product (but in respect of a Molecule Class which becomes a Product as a result
of an exercise of the Exclusive Option, only from and after such exercise) with
any Carrier nor shall Emisphere itself research, develop, make, have made, use,
import, export, sell, offer for sale and/or otherwise transfer a formulation(s)
of a Product with any Carrier other than to fulfill its obligations under this
Agreement;

(f) Novo Nordisk shall at all times retain the unrestricted right to develop or
commercialize any formulation of Product or Non-Product Molecule whether alone
or with any agent that is not a Carrier.

(g) No right or license under any Intellectual Property is granted or shall be
granted by implication under this Agreement. All such rights or licenses are or
shall be granted only as expressly provided in the terms of this Agreement.

2.2 Option Grants.

(a) Emisphere hereby grants to Novo Nordisk the Exclusive Option and the
Non-Exclusive Option, in each case as defined and subject to the terms and
conditions set forth below. Subject to Section 2.2(b), Novo Nordisk may exercise
each such option from time to time during the term of this Agreement by
providing written notice to Emisphere of such exercise (which notice will
specify the option being exercised and the subject Molecule Class or Molecule,
as the case may be) and making the payments required by Section 3.5 applicable
to such exercise. Any such option shall be deemed exercised upon the furnishing
of such notice and the making of the required payments, unless Emisphere has
provided notice to Novo Nordisk within 10 days of receipt of Novo Nordisk’s
notice of exercise that such option may not be exercised in accordance with the
terms and conditions set forth below. The terms of the Exclusive Option and
Non-Exclusive Option are as follows:

(i) “Exclusive Option” shall mean the option to include a specific Molecule
Class within Exclusive Licensed Products. From and after the exercise of the
Exclusive Option with respect to a specific Molecule Class, all of the terms and
conditions of this Agreement which apply to Exclusive Licensed Products shall
apply with respect to such Molecule Class, including, without limitation, the
diligence obligations of Sections 4.5 and 5.3, the obligations to make payments
with respect to D&C Events for Exclusive Licensed Products provided by
Section 3.2 and the obligations to pay royalties pursuant to Section 3.4. For
the avoidance of doubt, from and after the exercise of the Exclusive Option, the
provisions of Section 2.1(e) shall apply with respect to the Product which was
the subject of such exercise.

 

-14-



--------------------------------------------------------------------------------

(ii) “Non-Exclusive Option” shall mean the option to include a specific Molecule
within Non-Exclusive Licensed Products. From and after the exercise of the
Non-Exclusive Option with respect to a Molecule, all of the terms and conditions
of this Agreement which apply to Non-Exclusive Licensed Products shall apply
with respect to such Molecule, including, without limitation, the obligations to
make payments with respect to D&C Events for Non-Exclusive Licensed Products
provided by Section 3.2 and the obligation to pay royalties pursuant to section
3.4.

(iii) Novo Nordisk may elect to convert a Non-Exclusive Option to an Exclusive
Option during the term of this Agreement by providing written notice to
Emisphere (which notice will specify the Non-Exclusive Option being converted)
and making additional payments as required by Section 3.5(c) applicable to an
Exclusive Option. Any such Non-Exclusive Option shall be deemed converted upon
the furnishing of such written notice and the making of the required payment(s)
as set forth in 3.5(c), unless Emisphere has provided written notice to Novo
Nordisk within 10 days of receipt of Novo Nordisk’s written notice of conversion
that such Non-Exclusive Option may not be converted in accordance with the terms
and conditions set forth in this Section 2.2(b) below.

(iv) For the avoidance of doubt, prior to the exercise of an Exclusive Option or
Non-Exclusive Option with respect to a Molecule, Emisphere shall retain the
right to develop or commercialize any Molecule which is not a Product, GLP-1
Receptor or an Insulin with any Carrier and to license Emisphere Intellectual
Property with respect thereto to a Third Party on an exclusive (except for
[*****]) or non-exclusive basis, as the case may be. Following the exercise of a
Non-Exclusive Option as to a Molecule but prior to the conversion of such
Non-Exclusive Option to an Exclusive Option with respect to such Molecule in
accordance with Section 2.2(a)(iii), Emisphere shall retain such rights of
development and commercialization and the right to grant such licenses to Third
Parties, in each case on a non-exclusive basis.

 

-15-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing or anything to the contrary in this Agreement,
(i) Novo Nordisk shall not be entitled to exercise the Exclusive Option or
convert a Non-Exclusive Option to an Exclusive Option with respect to a Molecule
Class to the extent that, as of the date of the provision of notice of such
exercise by Novo Nordisk, (a) Emisphere shall have granted a license to a Third
Party under the Emisphere Intellectual Property to research, develop, make, have
made, use, import, export, sell, offer for sale or otherwise transfer an API
within such Molecule Class with any Carrier, (b) Emisphere shall have signed a
non-binding letter of intent or term sheet, or similar documentation, and
continue to be engaged in good faith negotiations with a Third Party for the
grant to such Third Party of a license under the Emisphere Intellectual Property
to research, develop, make, have made, use, import, export, sell, offer for sale
or otherwise transfer an API within such Molecule Class with any Carrier, or
(c) Emisphere shall itself be engaged in active development (as demonstrated by
its books and records) of an API within such Molecule Class with a Carrier and
(ii) Novo Nordisk shall not be entitled to exercise the Non-Exclusive License
with respect to a Molecule to the extent that, as of the date of the provision
of written notice of such exercise by Novo Nordisk, (a) Emisphere shall have
granted any such license to a Third Party on an exclusive basis on terms which
would preclude the grant of non-exclusive rights under the Emisphere
Intellectual Property in respect of such Molecule to Novo Nordisk, or
(b) Emisphere shall have signed a non-binding letter of intent or term sheet, or
similar documentation, and continue to be engaged in good faith negotiations
with a Third Party for the grant to such Third Party of a license on an
exclusive basis on terms which would preclude the grant of non-exclusive rights
under the Emisphere Intellectual Property in respect of such Molecule to Novo
Nordisk.

(c) The Parties acknowledge that one of the objectives of the collaboration
contemplated by this Agreement is to maximize the efficiency and scope of the
research, pharmaceutical development and commercialization activities with
respect to the Emisphere Intellectual Property in the Non-Exclusive Field,
including, without limitation, the ability of each party to make timely
research, development, licensing and sublicensing decisions and resource
allocation determinations. Accordingly, Novo Nordisk shall notify Emisphere
before initiating research on any Molecule Controlled by Novo Nordisk and which
may be the subject of an Exclusive or Non-Exclusive Option, and Emisphere shall
then notify Novo Nordisk if such Molecule is covered by a Third Party license.
Further, until Novo Nordisk makes a pre-payment of the Development Lead
Selection D&C Event, Emisphere shall, in its sole discretion, keep Novo Nordisk
reasonably informed of other licensing activities potentially having an impact
on Novo Nordisk’s ability to obtain non-exclusivity or exclusivity to any
Molecule that Novo Nordisk has notified Emisphere of. Emisphere shall notify
Novo Nordisk once it has granted a license to a Third Party with respect to a
Molecule or Molecule Class to which Emisphere has previously granted rights to
Novo Nordisk pursuant to Section 2.1(c). Any information shared pursuant to this
Section shall remain subject to the provisions of Section 11 hereof and neither
Party shall be obligated to disclose information to the extent such disclosure
(1) violates or could reasonably be expected to violate any obligation in favor
of any Third Party, (2) triggers or could reasonably be expected to trigger any

 

-16-



--------------------------------------------------------------------------------

rights by any Third Party, (3) results or could reasonably be expected to result
in a violation of any applicable law, regulation or order of any governmental
body or authority or (4) triggers or could reasonably be expected to trigger any
obligation by such Party to publicly disclose any non-public information. In
addition, the provisions of this Section shall not be construed as the grant of
any rights of first negotiation, refusal or other “matching” rights or of other
rights reserved by a Party elsewhere herein.

2.3 Program Carriers.

(a) If Novo Nordisk desires to select a Carrier as a Non-Exclusive Program
Carrier, then Novo Nordisk shall notify Emisphere of such desire in writing,
specifically identifying the selected Carrier. In the event of such
notification, Emisphere shall respond within fourteen (14) days of receipt of
such notice as to whether such Carrier (i) is the subject of an exclusive
license granted by Emisphere to a Third Party, or (ii) is on the Excluded
Carrier List. If none of the conditions set forth in (i) or (ii) are met, the
selected Carrier shall become a Non-Exclusive Program Carrier.

(b) Within thirty (30) days of the Selection Date, Novo Nordisk will have the
right to provide Emisphere with a written due diligence request (hereafter “Due
Diligence Request”) for the Program Carrier identified on the Selection Date. If
such Due Diligence Request is provided by Novo Nordisk to Emisphere, Emisphere
will provide a written response to such Due Diligence Request to Novo Nordisk no
later than sixty (60) days from receipt of such Due Diligence Request. Within
sixty (60) days of receipt of Emisphere’s response, and no later than one
hundred fifty (150) days from the Selection Date, Novo Nordisk may, at its sole
discretion, inform Emisphere in writing that Novo Nordisk wishes to deselect
(“Deselection Notice”) the Program Carrier identified on the Selection Date and
such deselected Program Carrier shall from the date of receipt of the
Deselection Notice forward not be a Program Carrier nor count as one of the six
Program Carriers permitted under this Agreement.

(c) Except as otherwise expressly agreed and subject to the terms and conditions
of this Agreement, Emisphere retains the right itself under the Emisphere
Intellectual Property, with the right to license Third Parties, to research,
develop, make, have made, use, import, export, sell, offer to sell and otherwise
transfer products in the Territory other than formulation(s) of a Product, GLP-1
Receptor or an Insulin with any Carrier.

3. Fees and Payments

3.1 Novo Nordisk shall pay to Emisphere a non-refundable, non-creditable license
fee of Five Million Dollars (US$5,000,000) within ten (10) days after the
Effective Date. Notwithstanding any other provision of this Agreement to the
contrary, it shall be a condition to the effectiveness of this Agreement,
including the licenses granted to Novo Nordisk hereunder, that Novo Nordisk
timely make such payment to Emisphere. For the avoidance of doubt, such payment
is in addition to and not in lieu of, the payment referred to in the Recitals to
this Agreement related to Amendment No. 3 to the GLP-1 Agreement, the making of
which payment by Novo Nordisk is also a condition to the effectiveness of this
Agreement.

 

-17-



--------------------------------------------------------------------------------

3.2 (a) Novo Nordisk shall provide Emisphere with written notice of the first
occurrence of each Development and Commercialization Event (“D&C Event”) set
forth below with respect to an Exclusive Licensed Product for each Molecule
Class within forty-five (45) days after such occurrence. Within forty-five
(45) days of the first occurrence of each of the events set forth below with
respect to an Exclusive Licensed Product for each Molecule Class, Novo Nordisk
shall make the following non-refundable, non-creditable payments to Emisphere,
whether such milestone is achieved by Novo Nordisk, its Affiliate or any of
their respective sublicensees:

 

D&C Event of an Exclusive Licensed Product(s)

   US$ Payment  

Development Lead Selection

   $ [***** ] 

First Patient Dosing in Phase 1 Clinical Trial with an Exclusive Licensed
Product

   $ [***** ] 

First Patient Dosing in Phase 2 Clinical Trial with an Exclusive Licensed
Product

   $ [***** ] 

First Patient Dosing in Phase 3 Clinical Trial with an Exclusive Licensed
Product

   $ [***** ] 

Filing with the FDA with respect to an Exclusive Licensed Product

   $ [***** ] 

FDA approval of an Exclusive Licensed Product

   $ [***** ] 

EMA approval of an Exclusive Licensed Product

   $ [***** ] 

Total

   $ 30,000,000   

 

-18-



--------------------------------------------------------------------------------

(b) Further, Novo Nordisk shall provide Emisphere with written notice of the
first occurrence of each D&C Event set forth below with respect to a
Non-Exclusive Licensed Product for each Molecule Class within forty-five
(45) days after such occurrence. Within forty-five (45) days of the first
occurrence of each of the events set forth below with respect to a Non-Exclusive
Licensed Product for each Molecule Class, Novo Nordisk shall make the following
non-refundable, non-creditable payments to Emisphere, whether such milestone is
achieved by Novo Nordisk, its Affiliate or any of their respective sublicensees:

 

D&C Event of a Non-Exclusive Licensed Product

   US$ Payment  

Development Lead Selection

   $ [***** ] 

First Patient Dosing in Phase 1 Clinical Trial with a Non-Exclusive Licensed
Product

   $ [***** ] 

First Patient Dosing in Phase 2 Clinical Trial with a Non-Exclusive Licensed
Product

   $ [***** ] 

First Patient Dosing in Phase 3 Clinical Trial with a Non-Exclusive Licensed
Product

   $ [***** ] 

Filing with the FDA with respect to a Non-Exclusive Licensed Product

   $ [***** ] 

FDA approval of a Non-Exclusive Licensed Product

   $ [***** ] 

EMA approval of a Non-Exclusive Licensed Product

   $ [***** ] 

Total

   $ 20,000,000   

Each of the payments set forth above in this Section 3.2 shall be payable only
once per Molecule Class regardless of (i) the number of Indications for which
each Exclusive Licensed Product or Non-Exclusive Licensed Product is developed
or approved, and (ii) the number of Exclusive Licensed Products or Non-Exclusive
Licensed Products being developed within a single Molecule Class. For the
avoidance of doubt, such payments will be paid once for each new Molecule Class
represented by an Exclusive Licensed Product or Non-Exclusive Licensed Product.
All payments made to Emisphere pursuant to this Section 3.2 are non-refundable
and may not be credited against any other payments payable by Novo Nordisk to
Emisphere under this Agreement.

For the avoidance of doubt, Novo Nordisk shall not be required to make the
payment under this Section 3.2 regarding Non-Exclusive Licensed Product if an
equivalent payment for the same Molecule Class has already been made in the
GLP-1 License Agreement or the Insulin License Agreement.

 

-19-



--------------------------------------------------------------------------------

3.3 Novo Nordisk shall provide Emisphere with written notice of the first
occurrence of each of the events set forth below with respect to an Exclusive
Licensed Product for each Molecule Class within forty-five (45) days after such
occurrence. Within forty-five (45) days of the first occurrence of each of the
events set forth below with respect to an Exclusive Licensed Product for each
Molecule Class, Novo Nordisk shall pay to Emisphere the applicable payment set
forth below, whether such milestone is achieved by Novo Nordisk, its Affiliate
or any of their respective sublicensees:

 

Annual Net Sales Event of an Exclusive Licensed Product(s)

   US$ Payment  

Sales > $[*****]

   $ [***** ] 

Sales > $[*****]

   $ [***** ] 

Sales > $[*****]

   $ [***** ] 

Total

   $ 32,500,000   

The payments set forth above in this Section 3.3 shall be triggered by the
achievement of the specified Net Sales for a given Calendar Year for a single
Exclusive Licensed Product and shall be payable only once despite potential
repeated achievement of the specified sales by a single Exclusive Licensed
Product or by different Exclusive Licensed Products within the same Molecule
Class. All payments made to Emisphere pursuant to this Section 3.3 are
non-refundable and may not be credited against any other payments payable by
Novo Nordisk to Emisphere under this Agreement.

Accordingly, the aggregate total payment for Net Sales Events related to
Exclusive Licensed Products as of the Effective Date to which Emisphere may be
entitled pursuant to above is USD 97,500,000 (i.e. each exclusive Molecule Class
can maximum trigger USD 32,500,000).

3.4 Royalties.

(a) For each Exclusive Licensed Product or Non-Exclusive Licensed Product
Covered by an Issued Patent Claim of Licensed Patents in a country, Novo Nordisk
shall pay to Emisphere a royalty of [*****] percent ([*****]%) on the Net Sales
of each Exclusive Licensed Product(s) or Non-Exclusive Licensed Product in such
country, where the total Net Sales are calculated on an Exclusive Licensed
Product by Exclusive Licensed Product or Non-Exclusive Licensed Product by
Non-Exclusive Licensed Product basis.

Notwithstanding the foregoing paragraph, for each Exclusive Licensed Product or
Non-Exclusive Licensed Product Covered by an Issued Patent Claim of
(i) Formulation Intellectual Property or (ii) a Licensed Patent where the sole
inventors on the Licensed Patent are Novo Nordisk employees in a country, Novo
Nordisk shall pay to Emisphere a royalty of [*****] percent ([*****]%) on the
Net Sales of each Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product in such country, where the total Net Sales are calculated on an
Exclusive Licensed Product by Exclusive Licensed Product or Non-Exclusive
Licensed Product by Non-Exclusive Licensed Product basis.

(b) For each Exclusive Licensed Product(s) or Non-Exclusive Licensed Product not
Covered by an Issued Patent Claim of Licensed Patents or of Formulation
Intellectual Property in a country, in consideration for Novo Nordisk’s use of
the Licensed Know-How, Novo Nordisk shall pay Emisphere Know-How royalties of
[*****] percent ([*****]%) on Net Sales of such Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product in such country for a period of ten years from
the First Commercial Sale in such country of such Exclusive Licensed Product(s)
or Non-Exclusive Licensed Product.

 

-20-



--------------------------------------------------------------------------------

(c) In the event Novo Nordisk is required to obtain one or more licenses under
Intellectual Property Controlled by a Third Party that cover the right to
research, develop, make, have made, use, import, export, sell, offer for sale,
and otherwise transfer Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product, in each case solely to the extent required to practice the Licensed
Patents or Licensed Know-How and not related to other aspects of Exclusive
Licensed Products or Non-Exclusive Licensed Products, up to [*****]% of
royalties otherwise payable by Novo Nordisk to Emisphere hereunder may be
credited with the amount of milestones and/or fees or royalties which Novo
Nordisk actually pays to such Third Party. In the event Novo Nordisk is required
to obtain a license as in the preceding sentence and the Intellectual Property
Controlled by the Third Party that is the subject of such license is
Intellectual Property that has arisen from work conducted pursuant to a
development and license agreement between that Third Party and Emisphere, then
(i) up to [*****]% of royalties otherwise payable by Novo Nordisk to Emisphere
hereunder may be credited with the amount of milestones and/or fees or royalties
which Novo Nordisk actually pays to such Third Party and (ii) Emisphere shall
use Commercially Reasonable Efforts to assist Novo Nordisk in obtaining a
license from such Third Party.

(d) Notwithstanding anything to the contrary, in no event will the royalty
payments listed in Sections 3.4(a) and 3.4(b) be reduced by more than [*****]%.

(e) Royalty payments shall be calculated and reported for each calendar quarter.
All royalty payments due to Emisphere under this Agreement shall be paid within
forty-five (45) calendar days of the end of each calendar quarter. Each payment
shall be accompanied by a report of Net Sales of Exclusive Licensed Products or
Non-Exclusive Licensed Product by Novo Nordisk, its Affiliates and their
respective sublicensees in sufficient detail to permit confirmation of the
accuracy of the payment made, including, the Net Sales of such Exclusive
Licensed Products or Non-Exclusive Licensed Product in the Territory and country
by country, and the royalty payable. Novo Nordisk shall keep, and shall cause
its Affiliates and their respective sublicensees to keep, complete and accurate
records pertaining to the sale or other disposition of Exclusive Licensed
Products or Non-Exclusive Licensed Product in sufficient detail to permit
Emisphere to confirm the accuracy of all payments due hereunder as set forth in
Section 7.6.

3.5 Option Fees. Within 30 days of each exercise by Novo Nordisk of the
Exclusive Option, the Non-Exclusive Option or the conversion of any
Non-Exclusive Option to an Exclusive Option (i.e., 20 days after expiration of
the potential Emisphere notice under Section 2.2(a)), Novo Nordisk shall pay the
following non-refundable fees to Emisphere:

(a) In connection with an exercise of the Exclusive Option, Novo Nordisk shall
pay Emisphere the non-refundable sum of (i) US $[*****] plus (ii) US $[*****]
(which amount shall be a pre-payment and credited to the D&C Event payment for

 

-21-



--------------------------------------------------------------------------------

Development Lead Selection in respect of the subject Molecule Class). For the
avoidance of doubt, such option fee shall be payable for each Molecule Class
exercise of the Exclusive Option.

(b) In connection with an exercise of the Non-Exclusive Option, Novo Nordisk
shall pre-pay Emisphere the non-refundable sum of 50% of the Development Lead
Selection payment applicable to the subject Molecule (i.e., US $[*****]), with
the balance of such Development Lead Selection payment being due and payable
(i.e., US $[*****]) upon the completion of development lead selection for a
specific Molecule; provided that the full amount of the Development Lead
Selection payment for [*****] shall become due and payable in one lump sum upon
the completion of development lead selection for [*****]. For the avoidance of
doubt, such option fee shall be payable upon each Molecule Class exercise of the
Non-Exclusive Option.

(c) Upon the conversion of a Non-Exclusive Option to an Exclusive Option
pursuant to Section 2.2(a)(iii), including for [*****], Novo Nordisk shall pay
Emisphere (i) the amount that would have been payable pursuant to Section 3.5(a)
had such Non-Exclusive Option originally been exercised as an Exclusive Option
less the amount actually paid in connection with the exercise of such
Non-Exclusive Option pursuant to Section 3.5(b), (ii) any D&C Event fees that
would have been payable prior to such conversion pursuant to Section 3.2(a) had
such Non-Exclusive Option originally been exercised as an Exclusive Option, less
the amount actually paid in respect of such D&C Event pursuant to Section 3.2(b)
and (iii) all D&C Event fees as and when achieved as specified in
Section 3.2(a). As an example, if Novo Nordisk has paid the non-exclusive
Development Lead Selection D&C Event milestone for a Non-Exclusive Licensed
Product containing a FGF-17 Molecule (i.e., US $[*****]) and the First Patient
Dosing in Phase 1 Clinical Trial with a Non-Exclusive Licensed Product D&C Event
milestone (i.e., US $[*****]), then if Novo Nordisk converts this Product to an
Exclusive Licensed Product, Novo Nordisk shall pay US $[*****] (i.e., the amount
payable pursuant to Section 3.5(a)(i) in connection with the exercise of the
Exclusive Option) plus US $[*****] (i.e., the difference between the D&C Event
fees payable pursuant to Section 3.2(a) and the D&C Event fees actually paid
pursuant to Section 3.2(b)). Upon making this payment, the Development Lead
Selection D&C Event milestone and the First Patient Dosing in Phase 1 Clinical
Trial with an Exclusive Licensed Product D&C Event milestone shall be considered
fully paid for this Molecule Class.

3.6 Emisphere Change of Control to a Novo Nordisk Technological Competitor. Upon
any occurrence of an Emisphere Change of Control to a Novo Nordisk Technological
Competitor, Novo Nordisk (i) reporting obligations to Emisphere under this
Agreement and (ii) information obligations to Emisphere under this Agreement set
out in Sections 4.7 (b), (d) and (e) as well as Section 8.1, shall be limited to
reporting of Net Sales and the achievement of D&C Events and calculation of
royalties as per above Sections 3.2, 3.3 and 3.4.

3.7 General Provisions Applicable to Payments. Emisphere shall be responsible
for and shall bear any taxes levied upon payments received by Emisphere and
Emisphere

 

-22-



--------------------------------------------------------------------------------

hereby authorizes Novo Nordisk to withhold such taxes from the payments which
are payable to Emisphere in accordance with this Agreement if Novo Nordisk is
either required to do so under applicable law or directed to do so by a
governmental authority. Upon Emisphere’s written request, Novo Nordisk shall,
with respect to the laws of Denmark, reasonably support Emisphere in its legal
efforts to minimize any such withholding taxes and provide Emisphere with
information about and necessary for any documentation needed to reduce
withholding to a legal minimum.

3.8 Wire Transfer. All payments to be made by Novo Nordisk to Emisphere under
this Agreement shall be made by wire transfer from Novo Nordisk to the following
account of Emisphere or such other account as Emisphere may from time to time
specify by written notice:

PNC Bank

ABA #031207607

Account number:

3.9 Loss of Exclusivity of Novo Nordisk’s License Rights under Section 2. If,
during the Term, either Party becomes aware that a Third Party owns or has a
license to intellectual property rights that negate the exclusivity and/or scope
of the rights licensed to Novo Nordisk under Section 2, and the Parties, despite
their use of commercially reasonable efforts, are unable to secure a license to
such Third Party Intellectual Property as contemplated and governed by
Section 3.4(c), then (a) such Party will promptly notify the other Party and
(b) all future payments by Novo Nordisk under Sections 3.2, 3.3 and 3.4 shall be
reduced by [*****] percent ([*****]%).

4. Product Development

4.1 Novo Nordisk shall, at its own cost and discretion, develop and obtain
Regulatory Approval for the Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product.

4.2

(a) The Parties shall jointly select the Program Carriers for use in Exclusive
Licensed Product or Non-Exclusive Licensed Product which are to be provided to,
and screened by, Novo Nordisk. Emisphere shall use Commercially Reasonable
Efforts to provide documentation specified by Novo Nordisk concerning the
Program Carriers. The Parties agree that the Know-How related to the Program
Carriers provided to Novo Nordisk, including structures of such Program Carriers
and their availability as Exclusive Program Carriers at the time, must be
disclosed by Emisphere to Novo Nordisk at the time of transfer of the Carriers.
Any Know-How related to Program Carriers provided to Novo Nordisk prior to the
Effective Date shall be transferred to Novo Nordisk promptly following execution
of the Agreement, if any such Know-How has not already been provided. For
avoidance of doubt, once a specific Carrier has been jointly selected as a
Program Carrier, Emisphere may not enter such Carrier on the Excluded Carrier
List.

 

-23-



--------------------------------------------------------------------------------

(b) Upon selection by Novo Nordisk of a Carrier to be a Program Carrier,
Know-How related to such Program Carrier provided under Section 4.2(a) shall
become Licensed Know-How as of the Selection Date. Emisphere shall continue to
provide Licensed Know-How to Program Carriers to Novo Nordisk throughout the
Term.

(c) If requested by Novo Nordisk, representatives of Emisphere shall
participate, at Novo Nordisk’s cost, in a technology transfer session(s) of
commercially reasonable scope and length to be held in Denmark or in the US as
decided by Novo Nordisk at its sole discretion.

4.3 Novo Nordisk shall be solely responsible for the development, development
plan(s), and commercialization for the Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product and for all of the costs of the development and
commercialization of the Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product. Novo Nordisk shall own all clinical data and other results, without
limitation, arising out of the work under this Agreement. Novo Nordisk shall
not, directly or indirectly, attempt to chemically modify, or create derivative
materials from any Program Carriers.

4.4 Novo Nordisk shall compensate Emisphere for its out of pocket costs,
including costs for personnel at an hourly rate of $[*****] USD for any
development or commercialization activities including technical support,
manufacturing support, regulatory support, and support of scale-up/supply
activities undertaken by Emisphere at Novo Nordisk’s written request, subject to
annual revision to reflect inflation. Novo Nordisk shall be notified in writing
in advance of such revision of the hourly rate. Emisphere shall use Commercially
Reasonable Efforts to perform any development or commercialization activity
undertaken by Emisphere.

4.5 Novo Nordisk shall use Commercially Reasonable Efforts to develop Exclusive
Licensed Product(s) , and Active Efforts to develop Non-Exclusive Licensed
Product(s) in each Molecule Class, for one Indication in the Territory as
decided by Novo Nordisk at its sole discretion and shall comply with all
governmental laws and regulations applicable in any such jurisdiction in the
development of and obtaining Regulatory Approval for Licensed Product(s) in the
jurisdiction.

4.6 Novo Nordisk may, at its sole discretion, develop more than one Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product per Molecule Class and/or
Indications for any Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product.

 

4.7 Novo Nordisk shall provide Emisphere with

(a) A written annual report within one month after Novo Nordisk’s annual project
review, such report to be limited to the Novo Nordisk management approved
development plans for all Exclusive Licensed Product(s) and Non-Exclusive
Licensed Products, including significant progress toward achievement of each of
the D&C Events and future projected time lines for each of the D&C Events;

 

-24-



--------------------------------------------------------------------------------

(b) A written notice 30 days prior to any upcoming D&C Events; and

(c) A written notice 30 days after the first occurrence of any D&C Events as
specified in Section 3.2.

In addition,

(d) Novo Nordisk shall inform Emisphere with no undue delay in the event a D&C
Event for an Exclusive Licensed Product or Non-Exclusive Licensed Products is
postponed by at least one quarter as compared to the most recent annual report;
and

(e) Novo Nordisk shall provide to Emisphere within thirty (30) days any
information reasonably requested by Emisphere on an ad hoc basis on the progress
of the development of all Exclusive Licensed Product(s) and Non-Exclusive
Licensed Products.

4.8 Novo Nordisk shall be solely responsible for all regulatory and filing
activities and shall solely own all regulatory documents and registrations
including all clinical trial applications and marketing applications filed with
any regulatory agency in any jurisdiction. Novo Nordisk shall inform Emisphere
of scheduled meetings, teleconferences and other interactions with regulators to
the extent regulators allow them but Emisphere shall not be allowed to
participate in any of the aforementioned. Novo Nordisk shall also provide copies
of any subsection of any regulatory submission which is related to Program
Carriers to Emisphere in a timely fashion. Comments furnished by Emisphere to
Novo Nordisk in respect of the foregoing shall be considered in good faith to
the extent the comments relate to Program Carriers. Upon the reasonable request
of Novo Nordisk, Emisphere shall promptly, at Novo Nordisk’s costs, provide Novo
Nordisk with information and reasonable assistance for any Novo Nordisk
submission to a Regulatory Authority including but not limited to activities to
support timely fulfillment of post-approval and/or post-marketing requirements.
Upon the reasonable request of Emisphere, Novo Nordisk shall promptly, at
Emisphere’s costs, provide Emisphere with information and reasonable assistance
for any submission to a Regulatory Authority regarding or relating to a
Non-Exclusive Program Carrier. Each Party shall promptly inform the other Party
of any material change in information provided under this Section 4.8.

5. Commercialization of Exclusive Licensed Product or Non-Exclusive Licensed
Product

5.1 Novo Nordisk shall direct, at its own cost and discretion, the marketing and
sales activities world-wide.

5.2 Sales shall be booked by Novo Nordisk.

5.3 Novo Nordisk shall use Commercially Reasonable Efforts to market and sell
Exclusive Licensed Product(s) in the Territory as decided by Novo Nordisk at its
sole

 

-25-



--------------------------------------------------------------------------------

discretion and shall comply with applicable governmental laws and regulations
applicable in any such jurisdiction for in marketing and selling of Exclusive
Licensed Product(s) in that jurisdiction. Upon the reasonable request of Novo
Nordisk, Emisphere shall promptly, at Novo Nordisk’s costs, provide Novo Nordisk
with information and reasonable assistance for Novo Nordisk to comply with any
regulations applicable to Exclusive Licensed Product(s), including without
limitation Novo Nordisk’s meeting its reporting and other obligations to
maintain and update any Marketing Approval for Exclusive Licensed Product(s).
Emisphere shall promptly inform Novo Nordisk of any change in information
provided by Emisphere under this Section 5.3. For the avoidance of doubt, Novo
Nordisk shall not have any diligence obligations in regards to Non-Exclusive
Licensed Products.

5.4 Each Party shall provide the other Party with notice, within one
(1) business day after notification or other information (directly or
indirectly) that it receives from any Regulatory Authority, and/or for Emisphere
from a Third Party, (and providing, as soon as reasonably possible, copies of
any associated written requests) that (a) raises any material concerns regarding
the safety or efficacy of a Program Carrier or an Exclusive Licensed Products or
Non-Exclusive Licensed Product), (b) indicates or suggests a Third Party claim
arising in connection with a Program Carrier or an Exclusive Licensed Product(s)
or Non-Exclusive Licensed Product or (c) is reasonably likely to lead to a
Recall (as defined in Section 5.5) of a Program Carrier or an Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product. Information that shall be
disclosed (to the extent it relates to the subject matter of section (a) through
(c), inclusive) pursuant to this Section 5.4 shall include without limitation:

(a) inspections by a Regulatory Authority of manufacturing, distribution or
other related facilities concerning a Program Carrier or an Exclusive Licensed
Products(s) or Non-Exclusive Licensed Product;

(b) inquiries by a Regulatory Authority concerning clinical investigation
activities (including inquiries of investigators, clinical monitoring
organizations and other related parties) with respect to a Program Carrier or an
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product;

(c) any material communication (in any form, including written, oral or
electronic form) from a Regulatory Authority involving the manufacture or
commercialization of a Program Carrier or an Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product or any other Regulatory Authority reviews or
inquiries relating to any event set forth in this Section 5.4;

(d) an initiation of any Regulatory Authority investigation, detention, seizure
or injunction concerning a Program Carrier or an Exclusive Licensed Product(s)
or Non-Exclusive Licensed Product; and

(e) any other regulatory action (e.g., proposed labeling or other registrational
dossier changes and recalls) that would affect a Program Carrier or an Exclusive
Licensed Product(s) or Non-Exclusive Licensed Product.

 

-26-



--------------------------------------------------------------------------------

In the event that any of the above information concerns a Non-Exclusive Program
Carrier and Emisphere deems it needs to disclose any such information to a Third
Party licensee of such Program Carrier, Emisphere shall ensure that such Third
Party(ies) enter into a written agreement under terms and conditions regarding
use, handling and non-disclosure of such information that are at least as
restrictive as under this Agreement.

5.5 Novo Nordisk shall make all decisions, at its sole discretion, with respect
to any recall, market withdrawals or any other corrective action related to
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product being marketed
or sold by Novo Nordisk or its Affiliates or sublicensee (collectively,
“Recalls”) for safety reasons or as may be mandated by a Regulatory Authority or
voluntarily decided by Novo Nordisk, and Novo Nordisk shall have the
responsibility for conducting such Recalls at its costs. Novo Nordisk shall
notify Emisphere of (a) any voluntary decision by Novo Nordisk to conduct any
Recall and the reasons therefor or (b) any Recall mandated by a Regulatory
Authority. Emisphere shall promptly notify Novo Nordisk of any recommendation by
Emisphere to conduct a Recall for any reason, for consideration by Novo Nordisk
and at Novo Nordisk’s sole discretion.

Novo Nordisk shall hold and control the global pharmacovigilance database in
relation to Exclusive Licensed Product(s) or Non-Exclusive Licensed Product,
including without limitation, at its sole discretion, the database format. For
Non-Exclusive Program Carriers, the Parties shall exchange the annual safety
report/periodic safety report prepared by each Party on such Non-Exclusive
Program Carrier and shall notify each other promptly of any material concerns
regarding the safety of such Non-Exclusive Program Carrier. For the avoidance of
doubt Novo Nordisk shall not be obligated to provide Emisphere with safety
information which in Novo Nordisk’s good faith evaluation is solely attributable
to the Product in case of an Exclusive Licensed Product or the active Molecule
in case of a Non-Exclusive Licensed Product. In the event that Emisphere deems
it needs to disclose any such safety information as described in the preceding
sentence to a Third Party licensee of such Program Carrier, Emisphere shall
ensure that such Third Party(ies) enter into a written agreement under terms and
conditions regarding use, handling and non-disclosure of such information that
are at least as restrictive as under this Agreement.

5.6 Novo Nordisk shall be responsible for handling all customer complaints in
relation to Exclusive Licensed Product(s) or Non-Exclusive Licensed Product
marketed or sold by Novo Nordisk, its Affiliates or sublicensee. Upon Novo
Nordisk’s reasonable request, Emisphere agrees to promptly provide Novo Nordisk,
at Novo Nordisk’s costs, with reasonable assistance in order for Novo Nordisk to
address such customer complaints appropriately. If requested by Emisphere for
regulatory purposes or to meet obligations to Third Party licensee of a
Non-Exclusive Program Carrier, Novo Nordisk will, at Emisphere’s costs, provide
Emisphere with copies of severe (in Novo Nordisk’s good faith evaluation)
customer complaints, that (in Novo Nordisk’s good faith evaluation) relate or
refer to an Exclusive Licensed Product or Non-Exclusive Licensed Product that
contain a Non-Exclusive Program Carriers and annual summaries of such severe
customer complaints relating or referring to Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product that contain Non-Exclusive Program Carriers. In
the event that any of the above information concerns a Non-Exclusive Program
Carrier and Emisphere deems it needs to

 

-27-



--------------------------------------------------------------------------------

disclose any such information to a Third Party licensee of such Program Carrier,
Emisphere shall ensure that such Third Party(ies) enter into a written agreement
under terms and conditions regarding use, handling and non-disclosure of such
information that are at least as restrictive as under this Agreement.

5.7 Novo Nordisk shall be responsible for handling all adverse drug experiences
in relation to Exclusive Licensed Product(s) or Non-Exclusive Licensed Product
and for making all decisions related thereto. Upon Novo Nordisk’s reasonable
request, Emisphere agrees to promptly provide Novo Nordisk, at Novo Nordisk’s
costs, with reasonable assistance in order for Novo Nordisk to handle such
adverse drug experiences appropriately. If requested by Emisphere for regulatory
purposes or to meet obligations to Third Party licensee of a Non-exclusive
Program Carrier, Novo Nordisk will, at Emisphere’s costs, promptly provide
Emisphere with copies of adverse drug experiences that (in Novo Nordisk’s good
faith evaluation) may relate or refer to Non-Exclusive Program Carriers and
annual summaries of adverse drug experiences that (in Novo Nordisk’s good faith
evaluation) relate or refer to Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product that contain Non-Exclusive Program Carriers. In the event that
any of the above information concerns a Non-Exclusive Program Carrier and
Emisphere deems it needs to disclose any such information to a Third Party
licensee of such Program Carrier, Emisphere shall ensure that such Third
Party(ies) enter into a written agreement under terms and conditions regarding
use, handling and non-disclosure of such information that are at least as
restrictive as under this Agreement

6. Supply of Exclusive and Non-Exclusive Licensed Products and Program
Carrier(s)

6.1 Novo Nordisk shall be responsible for product supply of Exclusive Licensed
Product(s) and Non-Exclusive Licensed Product(s) in the Territory.

6.2 Except as set forth in Section 6.4, Novo Nordisk shall use Commercially
Reasonable Efforts to manufacture and supply Exclusive Licensed Product(s) and
shall comply with all governmental laws and regulations applicable in the
relevant jurisdictions in manufacturing and supplying Exclusive Licensed
Product(s). Novo Nordisk shall have the right to manufacture Program Carriers
for use in Exclusive Licensed Product(s) and Non-Exclusive Licensed Product(s)
itself and/or by Emisphere and/or to contract with one or more reputable Third
Parties for the purpose of such manufacturing, wholly or in part. Should Novo
Nordisk decide to use a Third Party(ies) to manufacture some or all of Program
Carrier(s) and/or Exclusive Licensed Product(s) and/or Non-Exclusive Licensed
Product(s), Novo Nordisk agrees to provide to such Third Party(ies) only that
information related to Program Carriers necessary for such manufacturing
activities and to enter into a written agreement with such Third Party(ies)
under terms and conditions regarding use, handling and non-disclosure of such
information related to Program Carriers that are at least as restrictive as
under this Agreement.

6.3 As part of the Licensed Know-How transfer process set forth in Section 4.2,
Emisphere shall transfer to Novo Nordisk the Licensed Know-How necessary for the

 

-28-



--------------------------------------------------------------------------------

manufacture of the Program Carriers and the Exclusive Licensed Product(s) and
the Non-Exclusive Licensed Products, and Novo Nordisk shall reimburse Emisphere
for its reasonable and documented out of pocket costs and its reasonable and
documented costs for personnel associated with such transfer. The FTE rate
agreed in Section 4.4 shall apply.

6.4 If requested by Novo Nordisk, the Parties shall within one (1) month of Novo
Nordisk’s written request to Emisphere enter into negotiations in good faith of
a Supply and Quality Agreement concerning supply by Emisphere of Program
Carrier(s) to Novo Nordisk at a price [*****] (i.e., the FTE rate agreed in
Section 4.4 does not apply in this case) and in an amount sufficient for Novo
Nordisk to satisfy its responsibility for product supply of Exclusive Licensed
Product(s) in the Territory. The Supply and Quality Agreement will concern
supply by Emisphere of Program Carriers to Novo Nordisk to be used by Novo
Nordisk in the continued toxicology studies and with an option for Novo Nordisk
to have Emisphere supply Program Carriers for Novo Nordisk’s Phase 1 Clinical
Trial. Novo Nordisk shall have the right to terminate the Supply and Quality
Agreement without cause with a reasonable notice to be agreed upon.

7. Records and Audit Rights

7.1 Development and Manufacturing Records. To the extent applicable, each Party
shall comply (and shall ensure that their Affiliates and in Novo Nordisk’s case,
also its sublicensees,) with current Good Laboratory Practices, Good Clinical
Practices and Good Manufacturing Practices as required by the Regulatory
Authority in any relevant jurisdiction of the Territory and shall make (and
shall ensure that their Affiliates’ make, and in Novo Nordisk’s case, also its
sublicensees’ make) all facilities and records available for audit by any
Regulatory Authority and by the other Party as set forth in this Agreement where
work is performed by one Party at the request of the other Party.

7.2 Data Retention and Documentation. Each Party, at its own costs, shall be
responsible for archiving all relevant and required original documentation and
raw data in relation to the research, development, manufacturing and control of
Program Carriers and Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product. The Parties shall keep all original notebooks indefinitely and the
Parties shall archive development documentation in accordance with their
documentation control policies, which shall comply with all applicable laws. All
original documentation related to manufacturing shall be kept for sixteen
(16) years. Emisphere is to provide Novo Nordisk with copies of reasonably
accessible documentation that it has with respect to research, development,
manufacture and control of Program Carriers, except original lab notebooks,
copies of which will be provided to Novo Nordisk; provided, however, that any
original documentation relating to manufacture and control of Program Carriers
that Emisphere does not provide to Novo Nordisk shall be archived for twenty
(20) years, and provided that Emisphere must provide documentation to Novo
Nordisk, which is relevant for the development report of the final product. In
case Emisphere desires to discard the data and documentation relating to
manufacture and control of Program Carriers or the original lab notebooks
Emisphere shall notify Novo Nordisk of such decision and Novo Nordisk may assume
responsibility for the archiving thereof at Novo Nordisk’s cost.

 

-29-



--------------------------------------------------------------------------------

7.3 Quality Audits. With respect to work performed under Section 4.4 by
Emisphere and Emisphere’s supply of Program Carriers under Section 6.4, Novo
Nordisk shall have the right, at its own costs, once a year upon reasonable
prior written notice to conduct during business hours quality assurance audits
of the relevant parts of Emisphere quality management systems and of
development, manufacturing, storage or shipping facilities, including computer
systems such as those that capture, analyze or store study information or
results, where work on the development, manufacture, storage or shipping of
Program Carriers and/or Exclusive Licensed Product(s) or Non-Exclusive Licensed
Product is conducted, as reasonably deemed necessary by Novo Nordisk in order to
ensure that such facilities meet the standards of Novo Nordisk and any
applicable Regulatory Authority, including cGCP, cGLP and cGMP. If a Quality
Audit identifies any non-conformity, Emisphere must rectify such non-conformity
within a time period mutually agreed by the Parties.

7.4 Regulatory Inspections. Upon reasonable advanced notice and during normal
business hours, Emisphere shall allow any applicable Regulatory Authority to
inspect Emisphere facilities and to conduct reviews of any original documents or
reports or any facilities that are deemed by such Regulatory Authority to be
related to a Program Carrier and/or Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product. Emisphere shall reply promptly to the requests
of such Regulatory Authority and will follow up promptly on actions required by
such Regulatory Authority without Novo Nordisk incurring additional cost.
Emisphere shall inform Novo Nordisk promptly in writing if any Regulatory
Authority contacts Emisphere with respect to such matters. Emisphere shall in
all cases provide to Novo Nordisk copies of all correspondence with such
Regulatory Authority. Each Party shall provide assistance when reasonably
requested by the other Party for inspections by a Regulatory Authority relating
to Exclusive Licensed Product(s) or Non-Exclusive Licensed Product. If a
regulatory inspection is taking place at Novo Nordisk, Emisphere shall, upon
Novo Nordisk’s request, provide Novo Nordisk with copies of original records
kept by Emisphere required for such inspection within the time frame required
for such inspections.

Novo Nordisk shall promptly inform Emisphere in writing if any Regulatory
Authority contacts Novo Nordisk regarding, or conducts, a review or inspection
relating to any Non-Exclusive Program Carrier and shall promptly provide
Emisphere copies of correspondence with such Regulatory Authority that is
related to such Non-Exclusive Program Carrier. Comments furnished by Emisphere
to Novo Nordisk shall be considered in good faith to the extent the comments
relate to Program Carriers. If for regulatory purposes or to meet obligations to
Third Party licensee of a Non-Exclusive Program Carrier, Emisphere deems it
needs to disclose any such information to a Third Party licensee of such
Non-Exclusive Program Carrier, Emisphere shall ensure that such Third Party(ies)
enter into a written agreement under terms and conditions regarding use,
handling and non-disclosure of such information that are at least as restrictive
as under this Agreement.

7.5 Business Books of Accounts and Records. Each Party shall keep complete, true
and accurate books and records relating to this Agreement, and for Novo Nordisk,
including Net Sales and royalties, for at least three (3) years following the
calendar quarter to which the information relates.

 

-30-



--------------------------------------------------------------------------------

7.6 Audit Rights Pertaining to Sales or Other Disposition of Exclusive Licensed
Product(s) or Non-Exclusive Licensed Product. During the Term and for three
(3) years thereafter, Novo Nordisk shall keep (and cause its Affiliates and
sublicensees to keep) complete and accurate records pertaining to the sale or
other disposition of Exclusive Licensed Products or Non-Exclusive Licensed
Product in sufficient detail to permit Emisphere to confirm the accuracy of
royalties and D&C Event payments due hereunder. During such time, Emisphere
shall have the right to appoint from time to time up to two accountants from an
independent well-reputable accounting firm (“Auditor”) acceptable to Novo
Nordisk to audit the relevant Net Sales records of Novo Nordisk and its
Affiliates (as applicable) to verify the accuracy of the relevant Net Sales
report and royalties payable, by inspection of relevant books of accounts and
records, subject to the following terms:

(a) Prior to inspecting any accounts and records, the Auditor must enter into a
confidentiality agreement with Novo Nordisk.

(b) Novo Nordisk and its Affiliates shall make their books and records available
for inspection by the Auditor solely to verify the accuracy of its Net Sales
report and royalties payable.

(c) Emisphere shall give at least thirty (30) days prior notice to Novo Nordisk
of when its Auditor shall visit Novo Nordisk and its Affiliates.

(d) Novo Nordisk and its Affiliates shall give access to the Auditor to the
relevant books and records during regular business hours at the place or places
where the books and records are usually kept. While inspecting such accounts and
records, the Auditor must abide by all of Novo Nordisk’s standard rules and
regulations and the Auditor will not be entitled to take copies of any such
accounts and records.

(e) The Auditor shall prepare and deliver to each Party a report setting out its
findings no later than thirty (30) days after the audit has been completed.

(f) Any report by an Auditor under this Section 7.6 shall be deemed Confidential
Information of Novo Nordisk and Emisphere shall keep confidential, in accordance
with Section 11, the report received from the Auditor and any other information
received or learnt in connection with the audit.

(g) Emisphere’s audit right under this Section 7.6 may not be exercised more
than once in a Calendar Year and once a particular Calendar Year is audited, it
may not be reaudited.

(h) Emisphere shall bear the audit costs, except where the audit shows that Novo
Nordisk has underpaid Emisphere by more than five percent (5%) of the total
amount due for a Calendar Year, in which case Novo Nordisk shall pay for

 

-31-



--------------------------------------------------------------------------------

Emisphere’s reasonable and documentable audit costs. Emisphere shall indemnify
and hold Novo Nordisk harmless from any losses resulting from any negligence or
any other act or omission on the part of the Auditor’s’ inspecting and auditing
records and accounts under this Section 7.6.

(i) Where there has been an underpayment, Novo Nordisk shall pay to Emisphere
the underpayment (together with reasonable and documentable audit costs if
applicable) due within thirty (30) days of its receipt of the Auditor’s report.
In the case of overpayment by Novo Nordisk, Novo Nordisk may, at its option,
offset any future royalty payments payable to Emisphere by the amount of
overpayment, or it may request reimbursement from Emisphere within thirty
(30) days of its receipt of the Auditor’s report.

(j) Upon the expiration of thirty six (36) months following the end of any
calendar quarter, the report or calculation of any sums payable under this
Agreement by Novo Nordisk with respect to such calendar quarter will be binding
and conclusive upon Emisphere, and Novo Nordisk will be released from any
liability or accountability with respect to such report or calculation and any
payments made thereto.

8. Intellectual Property

8.1 Each Party shall be responsible at its own costs, for taking all steps
necessary to prosecute, maintain and enforce Intellectual Property Controlled by
that Party, subject to the following:

(a) Prosecution of Licensed Patents.

(i) Emisphere shall, at least twice in each Calendar Year and at minimum
intervals of five months, during the Term provide Novo Nordisk with a list of
Licensed Patents providing relevant filing, priority, and status information
(the “Semiannual Licensed Patent Report”), beginning on the date that is six
(6) calendar months following the Effective Date.

(ii) Emisphere shall provide Novo Nordisk with timely notification regarding any
information it discovers during the Term that may be reasonably considered to
impact the validity, enforceability, or scope of term of any Licensed Patent.

(iii) Emisphere shall timely provide Novo Nordisk with copies of all
correspondence from and to any Patent Authority or any Third Party, excluding
correspondence from Emisphere’s outside counsels to Emisphere, regarding
Licensed Patents.

(iv) If requested by Novo Nordisk, Emisphere shall provide Novo Nordisk with a
copy of any proposed filing with any Patent Authority or any proposed

 

-32-



--------------------------------------------------------------------------------

written communication to a Third Party, excluding communications from
Emisphere’s outside counsels in connection with proceedings before any Patent
Authority in the Licensed Patents and shall permit to Novo Nordisk a reasonable
opportunity (at least 10 calendar days) to review and comment on any proposed
filing with respect to such Licensed Patents.

(v) Emisphere shall not make any disclaimer of term or subject matter of any
Licensed Patents without Novo Nordisk’s prior written consent; provided,
however, that Novo Nordisk shall not unreasonably withhold or delay such consent
with respect to Emisphere filing a terminal disclaimer in the course of
prosecuting a patent application in the United States that Emisphere deems
reasonably necessary to advance such prosecution.

(vi) Emisphere shall not settle any inter partes proceedings before any Patent
Authorities regarding Licensed Patents (including any opposition proceedings,
interference proceedings, or any inter partes re-examination proceeding) without
Novo Nordisk’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed.

(vii) Emisphere agrees that it shall not abandon or narrow the claims of any
Licensed Patents so that they no longer cover Program Carriers, their use or
manufacture, in any country unless it has received Novo Nordisk’s written
consent to do so which consent shall not be unreasonably withheld, conditioned
or delayed by Novo Nordisk or unless such Licensed Patents have been finally
rejected and Novo Nordisk reasonably sees no prospect of overcoming such
rejection at reasonable cost.

(viii) If Emisphere elects to discontinue prosecution or maintenance of any
Licensed Patent, Emisphere shall so advise Novo Nordisk in writing at least
sixty (60) calendar days in advance of such discontinuance. Novo Nordisk shall
have the right, but not the obligation, to continue such prosecution or
maintenance of the Licensed Patents. If Novo Nordisk elects to continue
prosecution or maintenance of any Licensed Patent, then such Licensed Patent
shall be solely owned by Novo Nordisk (and will be considered Novo Nordisk
Intellectual Property) and Emisphere shall execute any documents and do such
other acts as may be necessary to transfer ownership to Novo Nordisk and in
connection with the prosecution or maintenance of any such Licensed Patent and
provide Novo Nordisk with all other assistance necessary to facilitate filing,
prosecution, or maintenance of such Licensed Patent.

(b) Enforcement of Intellectual Property.

(i) Each Party shall promptly report in writing to the other Party during the
Term (a) any known or suspected infringement of, or unauthorized use of, or
challenge to, any of the Emisphere Intellectual Property or Novo Nordisk

 

-33-



--------------------------------------------------------------------------------

Intellectual Property, (b) any certification filed pursuant to 21 U.S.C. §
355(b)(2)(A) (or any amendment or successor statute thereto) claiming that any
Patent Rights within Emisphere Intellectual Property or Novo Nordisk
Intellectual Property is invalid or otherwise unenforceable, or that
infringement will not arise from the manufacture, use, import, offer for sale,
or sale of a product by a Third Party or (c) any comparable notification,
information or certification submitted pursuant to comparable provisions of the
Biologics Price Competition and Innovation Act (“the Biosimilars Act” or (d) any
claim by a Third Party that the development, manufacture or commercialization of
any Exclusive Licensed Product or Non-Exclusive Licensed Product or the practice
by either Party of the Emisphere Intellectual Property or Novo Nordisk
Intellectual Property infringes or misappropriates the intellectual property
rights of that Third Party and shall provide the other Party with all available
evidence supporting such known or suspected infringement or unauthorized use.
For any of the disclosure or notification obligations of the Parties under this
Section, it is understood that all information disclosed under such obligations
is covered by the provisions of Section 11, and further that neither Party shall
be required, by such obligations, to disclose legally privileged information or
information in respect of which such Party is subject to confidentiality or
other contractual obligations to Third Parties unless required to do so by
operation of law.

(ii) Emisphere shall have the first right but not obligation to enforce and/or
defend the Licensed Patents or Licensed Know-How. Within thirty (30) days after
receiving notice of an infringement or a lawsuit on the validity of a patent
(or, in the case of a certification received pursuant to either 21 U.S.C. §§
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions, the time at
which legal action would become ripe under the comparable provisions of the
Biosimilars Act or any similar laws provisions in a country in the Territory
other than the United States, within twenty (20) days), Emisphere shall decide
if it shall institute legal action to enforce and/or defend the Licensed Patents
or Licensed Know-How and shall notify Novo Nordisk of its decision. If Emisphere
fails to institute legal action to enforce and/or defend the Licensed Patent(s)
or Licensed Know-How within the aforementioned 30 or 20 day period as
appropriate, then Novo Nordisk shall have the right, but not the obligation, to
initiate and conduct such legal action. If Emisphere does institute such legal
action but desires at any point in such legal action to cease to continue with
such action, then Emisphere will provide a reasonable written notice to Novo
Nordisk prior to discontinuing such action and Novo Nordisk shall then have the
right, but not the obligation, to continue such legal action.

In the event Novo Nordisk initiates and/or conducts any legal action to enforce
and/or defend the Licensed Patent(s) or Licensed Know-How, Emisphere shall
provide Novo Nordisk with all reasonable assistance in such legal action.
Emisphere shall have the right to join, at its own expense, any

 

-34-



--------------------------------------------------------------------------------

such legal action and to be represented in such action by its own counsel. If
Emisphere is required under any law to join any such legal action initiated by
Novo Nordisk or if the failure of Emisphere to be a Party to such suit, action,
or proceeding would in the opinion of counsel to Novo Nordisk risk dismissal
thereof, Emisphere shall execute all papers and perform such other acts as may
be reasonably required to permit the litigation to be initiated or conducted
(including initiating a suit before a court or tribunal at Novo Nordisk’s
request or permitting Novo Nordisk to initiate a legal action under this Section
in the name of Emisphere and Novo Nordisk), and Novo Nordisk shall reimburse
Emisphere for its reasonable expenses relating to its joining thereto and
participation therein. If Emisphere is required to be joined as a Party in any
such action, then upon the request of Novo Nordisk, Emisphere shall waive any
objection to such joinder on the grounds of personal jurisdiction, venue, or
forum non conveniens.

The Party enforcing and/or defending the Licensed Patents or Licensed Know-How
shall conduct such legal action in a way that shall not have a material adverse
impact on the rights granted to Novo Nordisk under the license and on the
Licensed Patents or Licensed Know-How. The Party enforcing and/or defending the
Licensed Patents or Licensed Know-How may enter into any settlement, consent
judgment, or other voluntary final disposition of any action contemplated by
this Section 8.1(b)(ii) without the other Party’s prior consent; provided that
A) the other Party receives a general release of any claims against it in such
proceeding and is promptly provided thereafter a copy of such settlement,
consent judgment or other voluntary disposition and B) such settlement does not
have a material adverse impact on the rights granted to Novo Nordisk under the
license and on the Licensed Patents or Licensed Know-How or result in a material
payment by the other Party to a Third Party. Any other settlement, consent
judgment or voluntary final disposition of any proceeding under this
Section 8.1(b)(ii) by the Party enforcing and/or defending the Licensed Patents
or Licensed Know-How shall require the prior written consent of the other Party,
which consent such other Party shall not unreasonably be withheld, conditioned
or delayed.

(iii) With respect to any suit or action regarding Licensed Patents and/or
Licensed Know-How as set forth in the above Section 8.1(b)(i), any recovery
obtained as a result of any such proceeding, by settlement or otherwise, shall
first be used to reimburse Novo Nordisk and Emisphere, if any, for their
reasonable out-of-pocket costs and legal fees incurred in the conduct of such
proceedings and any remaining amount shall be divided as follows: [*****]% to
the Party conducting the suit or action and [*****]% to the other Party.

(c) Background Intellectual Property shall remain the property of the Party
Controlling the same.

 

-35-



--------------------------------------------------------------------------------

(d) Ownership of Foreground Intellectual Property shall be as follows:

(i) Novo Nordisk shall own exclusively Novo Nordisk Foreground Intellectual
Property; and

(ii) Emisphere shall own exclusively Emisphere Foreground Intellectual Property.

(e) To the extent the Patent Rights of any Novo Nordisk Formulation Intellectual
Property (i) relates to formulations of a Molecule not Controlled by Novo
Nordisk (and other than a Product, GLP-1 Receptor Agonist, or Insulin) with a
Carrier, and (ii) the Molecule Class of such Molecule is non-exclusively
licensed to Novo Nordisk, Novo Nordisk grants to Emisphere a non-exclusive,
royalty free license (the “Novo Nordisk License”), with the right to sublicense,
under any such Novo Nordisk Formulation Intellectual Property consisting solely
of Patent Rights to a formulation of a Molecule not Controlled by Novo Nordisk
(and other than a Product, GLP-1 Receptor Agonist, or Insulin) with a Carrier,
until such time, if ever, as the Non-Exclusive Licensed Product to which such
Patent Rights of the Novo Nordisk Formulation Intellectual Property relates
shall be converted to an Exclusive Licensed Product. Upon conversion to an
Exclusive Licensed Product, the Novo Nordisk License in this clause (e) shall
terminate. Emisphere shall obtain from any sublicensee of the Novo Nordisk
License a covenant not to sue (which shall be equivalent to the covenant
contained in Section 10.3(b)) and a non-exclusive, roylaty-free license, with
the right to sublicense, to Novo Nordisk under any Patent Rights of formulation
intellectual property that may be developed by the sublicensee to the extent
relating to (i) formulations of a Molecule Controlled by Novo Nordisk (and other
than a Product, GLP-1 Receptor Agonist, or Insulin) with a Carrier, and (ii) the
Molecule Class of such Molecule non-exclusively licensed to Novo Nordisk and
which is the basis of the Novo Nordisk License.

(f) With respect to any Formulation Intellectual Property that relates to a
Molecule (other than a Product), in the Non-Exclusive Field prior to exercising
an option pursuant to Section 2.2 for such Molecule, the Parties agree that no
patent application shall be filed on such Intellectual Property.

(g) Novo Nordisk shall develop trademarks and trade dress in connection with the
marketing, sale, advertising and/or promotion the Exclusive Licensed Product(s)
or Non-Exclusive Licensed Product in the Territory. Novo Nordisk shall own such
trademark(s) and trade dress and shall prosecute, maintain and enforce such
trademarks and trade dress at its own cost and discretion. Notwithstanding the
foregoing, Emisphere shall cooperate with Novo Nordisk and use reasonable
efforts to assist Novo Nordisk in the protection of such trademarks and trade
dress, including by promptly notifying Novo Nordisk of any known, threatened or
suspected infringement, imitation or unauthorized use of or unfair competition
relating to such trademarks and trade dress.

 

-36-



--------------------------------------------------------------------------------

8.2 Patent Term Extension.

(a) Emisphere shall advise Novo Nordisk in writing within five (5) business days
of receipt by Emisphere of any communications from any Regulatory Authority that
may be reasonably considered pertinent to an extension of the term of a Patent
Right for an Exclusive Licensed Product (including patent term restoration under
the U.S. Patent Statutes (35 U.S.C. §156) and supplementary protection
certificates in the member states of the European Union or European Economic
Area, or Switzerland) (collectively “Extensions”).

(b) Novo Nordisk shall have the right, at its sole discretion, to seek, or
direct Emisphere to seek where appropriate, an Extension of the term of any
Licensed Patent or of any patent Controlled by Novo Nordisk for an Exclusive
Licensed Product. Novo Nordisk shall inform Emisphere in writing of its election
(“Novo Nordisk’s Election Notice”) of which patent Novo Nordisk will apply for
Extension on in a given country at least 30 days prior to applying for such
restoration with the Patent Authority in that country.

(c) Emisphere covenants and agrees:

(i) to not seek an Extension of the term of any Licensed Patents based on the
regulatory approval of an Exclusive Licensed Product without Novo Nordisk’s
prior written consent which shall not be unreasonably withheld.

(ii) where Novo Nordisk elects to apply for Extension of a Licensed Patents
based on the regulatory approval of an Exclusive Licensed Product, to authorize
Novo Nordisk to act as Emisphere’s agent before any Patent Authority, including
granting Novo Nordisk or its representatives any power of attorney necessary to
seek such extension.

(iii) to cooperate with any efforts by Novo Nordisk to extend the term of any
Patent Right for an Exclusive Licensed Product, including diligently supplying
all information relating to such Extension to Novo Nordisk, and executing
supporting documents required to comply with applicable law pertaining to the
Extension of patent terms.

(d) If Novo Nordisk seeks and obtains an Extension on only a single patent in a
given country and such patent is a Licensed Patents or a patent within
Formulation Intellectual Property (hereafter “a Section 3.4(a) Patent”), then
Novo Nordisk shall continue to pay royalties pursuant to Section 3.4 on Net
Sales of Exclusive Licensed Product(s) in such country for the period for which
the term of the Section 3.4(a) Patent is extended.

(e) If Novo Nordisk seeks and obtains an Extension on more than one patent in a
given country and at least one such patent is a Section 3.4(a) Patent, then Novo
Nordisk shall continue to pay royalties pursuant to Section 3.4 on Net Sales of
Exclusive Licensed Product in such country for the period for which the term of
the

 

-37-



--------------------------------------------------------------------------------

Section 3.4(a) Patent is extended. Novo Nordisk shall not however pay royalties
for Net Sales of Exclusive Licensed Product in such country for the period by
which the extended term of any patent Controlled by Novo Nordisk other than a
patent within Formulation Intellectual Property (a “Novo Nordisk Patent”)
extends beyond the term of the Section 3.4(a) Patent.

(f) If Novo Nordisk elects to seek an Extension on a Novo Nordisk Patent and not
of a Section 3.4(a) Patent and Emisphere does not agree with Novo Nordisk’s
selection of a patent to be extended for an Exclusive Licensed Product,
Emisphere may identify to Novo Nordisk in writing a Section 3.4(a) Patent that
is eligible for such Extension and which Emisphere would prefer to have extended
(“Emisphere Alternative Patent For Extension”) within fifteen (15) calendar days
of Emisphere’s receipt of Novo Nordisk’s Election Notice. If Novo Nordisk
maintains its decision to seek an Extension of the patent selected by Novo
Nordisk and not of the Emisphere Alternative Patent For Extension, then:

(i) in countries where the term of more than one patent may be extended based on
the Marketing Approval of a single Exclusive Licensed Product and the Emisphere
Alternative Patent For Extension is a patent eligible for extension in such
countries, Novo Nordisk shall continue to pay royalties pursuant to Section 3.4
on Net Sales of such Exclusive Licensed Product in such country for the period
for which the term of the Emisphere Alternative Patent For Extension could have
been extended. Novo Nordisk shall not however pay royalties for Net Sales of
such Exclusive Licensed Product(s) or Non-Exclusive Licensed Product in such
country for the period by which the extended term of any Novo Nordisk Patent
extends beyond the term of the Emisphere Alternative Patent For Extension and
the term of the Section 3.4(a) Patent; and

(ii) in countries where the term of only one patent may be extended based on the
Marketing Approval of a single Exclusive Licensed Product and the Emisphere
Alternative Patent For Extension is a patent eligible for extension in such
countries, Novo Nordisk shall continue to pay royalties pursuant to Section 3.4
on Net Sales of such Exclusive Licensed Product in such country for the period
for which the term of the Emisphere Alternative Patent For Extension would have
been extended only if the Emisphere Alternative Patent For Extension contains
product claims that Cover such Exclusive Licensed Product.

8.3 Inventorship. Notwithstanding anything to the contrary herein, inventorship
shall be determined in accordance with U.S. law.

9. Indemnification

9.1 Novo Nordisk agrees to indemnify, defend and hold harmless Emisphere against
any and all claims from any Third Party, including costs and reasonable
attorneys’ fees, arising out of the research, development, manufacture, use,
import, export, sale, offer for sale, and

 

-38-



--------------------------------------------------------------------------------

any transfer of Exclusive Licensed Product(s) or Non-Exclusive Licensed Product
by Novo Nordisk, its Affiliates and/or sublicenses, except to the extent such
claims result from (i) the gross negligence or willful misconduct of Emisphere
or its affiliates; (ii) breach of this Agreement by Emisphere; (iii) any claim
by a Third Party alleging that the grant of rights by Emisphere to Novo Nordisk
under this Agreement violates or conflicts with the terms of any license or
other grant of rights by Emisphere to such Third Party; and/or (iv) any and all
claims by a Third Party alleging infringement of Third Party intellectual
property rights solely by manufacture, use, import, export, sale, or offer for
sale of Program Carriers.

9.2 If at any time during the Term, Novo Nordisk grants Emisphere a license
under Novo Nordisk Intellectual Property to research, develop, manufacture, use,
import, export, sale, offer for sale and/or otherwise transfer Exclusive
Licensed Products or Non-Exclusive Licensed Product, then Novo Nordisk hereby
agrees to indemnify, defend and hold harmless Emisphere against any and all
claims by a Third Party alleging infringement of Third Party intellectual
property rights solely by manufacture, use, import, export, sale, or offer for
sale of a Product or Non-Product Molecule in an Exclusive Licensed Product(s) or
Non-Exclusive Licensed Product.

9.3 Emisphere hereby agrees to indemnify, defend and hold harmless Novo Nordisk
against any and all claims by a Third Party alleging infringement of Third Party
intellectual property rights solely by manufacture, use, import, export, sale,
or offer for sale of a Program Carrier in an Exclusive Licensed Product or
Non-Exclusive Licensed Product or a Program Carrier made by Novo Nordisk for
Emisphere.

9.4 If a Third Party alleges infringement of Third Party intellectual property
rights by use of both Emisphere’s and Novo Nordisk’s Intellectual Property in
the research, development, manufacture, use, import, export, sale, offer for
sale and/or any transfer of Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product, then Emisphere and Novo Nordisk shall discuss in good faith to
what extent each Party shall indemnify the other Party against such Third Party
claims.

9.5 Each of Novo Nordisk and Emisphere (the “first Party”) must promptly notify
the other of any claims or suits for which the first Party may assert
indemnification from the other Party pursuant to this Section and the first
Party will permit the other Party and its insurer at the other Party’s expense
to assume or participate in the defense of any such claims or suits and the
first Party will co-operate with the other Party or its insurers in such defense
when reasonably requested to do so and will not compromise or settle the claim
or suit without the other Party’s prior written consent.

10. Representations and Warranties

10.1 Mutual Representations and Warranties. Each Party represents and warrants
to the other that:

(a) Corporate Power. It is a corporation duly organized and validly existing
under the laws of its jurisdiction of incorporation, and has full corporate
power and legal right and authority to enter into this Agreement and to carry
out the provisions hereof.

 

-39-



--------------------------------------------------------------------------------

(b) Due Authorization. It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is legally binding upon it, enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with, or result in the breach of the terms of,
any agreement, instrument or understanding, oral or written, to which it is a
Party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

(d) Grant of Rights; Maintenance of Agreements. It has not, and shall not during
the Term, grant any right to any Third Party which would conflict with the
rights granted to the other Party hereunder. It has (or shall have at the time
performance is due) maintained and shall maintain and keep in full force and
effect all agreements (including license agreements) and filings (including
patent filings) necessary to perform its obligations hereunder.

(e) No Litigation or Arbitration. As of the Effective Date of this Agreement, it
is not engaged in any litigation or arbitration, or in any dispute reasonably
likely to lead to litigation, arbitration or other proceeding, which would
materially affect the validity of this Agreement or its ability to fulfill its
obligations under this Agreement.

 

10.2 Emisphere Representations and Warranties. Emisphere (i) represents and
warrants to Novo Nordisk that, to the knowledge of Emisphere as of the Effective
Date and (ii) to the extent expressly stipulated below, covenants to Novo
Nordisk, that:

(a) The rights granted to Novo Nordisk and its Affiliates hereunder do not
conflict with rights granted by Emisphere to any Third Party;

(b) Emisphere Intellectual Property does not infringe the patent rights or other
intellectual property rights of any Third Party;

(c) Other than the Amended and Restated Pledge and Security Agreement of
August 20, 2014 between Emisphere and MHR Institutional Partners IIA LP, (i) it
Controls the Licensed Patents and Licensed Know-How in the Territory and
Emisphere has not entered into any agreements, assignments, restrictions, liens,
encumbrances, disputes, proceedings or claims relating to, affecting or limiting
Emisphere’s rights (or the rights of Novo Nordisk) with respect to Program
Carriers and Emisphere Intellectual Property that are inconsistent with the
provisions of this Agreement; and (ii) Emisphere covenants that it will not
enter into any agreements, assignments, restrictions, liens, or encumbrances
relating to, affecting or limiting Emisphere’s rights with respect to Program
Carriers that are inconsistent with the provisions of this Agreement;

 

-40-



--------------------------------------------------------------------------------

(d) Exhibit E identifies all of the pending patent applications and unexpired
patents that are Licensed Patents as of the Effective Date. Following the
Effective Date, Emisphere covenants that it shall notify Novo Nordisk of any
update or revision of the list of Licensed Patents as set forth in
Section 8.1(a)(i);

(e) Each of the patents in the Licensed Patents has been duly maintained and, to
the best of its knowledge, is valid and enforceable;

(f) None of the patents or patent applications set forth in Exhibit E is
(i) subject to a pending interference action, opposition action, re-examination
proceeding, litigation or other similar action by a Third Party challenging such
patents or patent applications, other than actions by Patent Authorities in
connection with the prosecution of patent applications, or (ii) has been
abandoned, or has been asserted to be invalid or unenforceable in a
communication to Emisphere or is subject to any inventorship proceeding or
dispute;

(g) It has not entered into any Agreement conferring any rights under Patent
Rights or Know-How Controlled by Emisphere relating to [*****], its formulation,
its method of production/manufacturing and/or its method of use from Emisphere
to any Third Party;

(h) It has not entered into any Agreement conferring any rights under Patent
Rights or Know-How Controlled by Emisphere relating to formulations of Product
with [*****], methods of producing such formulations and methods of using such
formulations from Emisphere to any Third Party; and

(i) There are no Third Party patents and/or patent applications that claim
[*****], its formulation, its method of production and/or its method of use.

10.3 Novo Nordisk Representations, Warranties and Covenants.

(a) Novo Nordisk represents and warrants to Emisphere that, to the knowledge of
Novo Nordisk as of the Effective Date the rights granted to Emisphere and its
Affiliates hereunder do not conflict with rights granted by Novo Nordisk to any
Third Party.

(b) Novo Nordisk covenants that it shall not initiate any complaint, suit or
proceeding against Emisphere or any Third Party solely as a result of the
exercise by such Third Party of rights granted to it by Emisphere pursuant to
the Novo Nordisk License prior to the conversion, if ever, of the Non-Exclusive
Licensed Product to which such Novo Nordisk License relates to an Exclusive
Licensed Product, and, upon request, shall deliver such necessary documentation
reflecting the foregoing.

 

-41-



--------------------------------------------------------------------------------

10.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED.

10.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION 11
(CONFIDENTIALITY; PUBLICATION), NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; PROVIDED,
HOWEVER, THAT THIS SECTION 10.5 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER SECTION 13 OR DAMAGES AWARDED
SPECIFICALLY IN RESPECT OF EITHER PARTY’S GROSS NEGLIGENCE OR WILFULLY WRONGFUL
CONDUCT.

11. Confidentiality; Publication

11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees to
hold, and will cause their respective officers, directors, employees,
accountants, counsels, consultants, advisors and agents to hold, including any
of the aforementioned employed by a Party’s Affiliates, in confidence during the
Term and for ten (10) years thereafter, confidential and shall not publish or
otherwise disclose to a Third Party and shall not use for any purpose other than
as expressly provided for in this Agreement any Confidential Information
furnished to it by the other Party pursuant to this Agreement or any
Confidential Information of the other Party (which, for purposes of this
Section 11, shall be deemed to include any information developed by Novo Nordisk
solely as a result of the exercise of its rights pursuant to Section 2.1(c))
developed as part of the activities hereunder. Each Party may use such
Confidential Information only to the extent required for the purposes of this
Agreement. Each Party shall use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but in no event less
than reasonable care) to ensure that its employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information. Each Party shall promptly notify the other upon
discovery of any unauthorized use or disclosure of the Confidential Information.

For the avoidance of doubt, Novo Nordisk shall be entitled to use information
received as Confidential Information under the GLP-1 License Agreement and the
Insulin License Agreement (as defined in these agreement) also in its activities
under this Agreement and to the extent that Novo Nordisk does so, such
information shall be deemed to be Confidential Information under this Agreement
subject also to the obligations of confidentiality set out herein.

11.2 Exceptions. Confidential Information shall not include any information
which the receiving Party can prove by competent written evidence:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party or its Affiliates, generally known or available to the
public;

 

-42-



--------------------------------------------------------------------------------

(b) is known by the receiving Party or its Affiliates at the time of receiving
such information, as evidenced by its or its Affiliates’ records;

(c) is hereafter furnished to the receiving Party or its Affiliates, as a matter
of right and without restriction on disclosure, by a Third Party who is under no
obligation of non-disclosure to the disclosing Party or its Affiliates; or

(d) is the subject of a written permission to disclose provided by the
disclosing Party.

11.3 Authorized Disclosure. Each Party may disclose Confidential Information
received from the other Party to the extent such disclosure is necessary in the
following instances:

(a) filing or prosecuting Patents as permitted by this Agreement in order to
obtain Patent Rights that a Party is expressly permitted to obtain under this
Agreement;

(b) regulatory filings for Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product which such Party has a license to develop hereunder;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations or law;
and

(e) disclosure to sublicensees, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such sublicensee or potential Third Party agrees to be bound by similar terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section.

Notwithstanding the foregoing, if a Party is required to make a disclosure of
the other Party’s Confidential Information pursuant to Section 11.3(c) or (d),
it shall, except where impracticable, give reasonable advance notice to the
other Party of such disclosure and use efforts to secure confidential treatment
of such information at least as diligent as such Party would use to protect its
own confidential information, but in no event less than reasonable efforts. In
any event, the Parties agree to take all reasonable actions to avoid disclosure
of Confidential Information hereunder. The Parties shall consult with each other
on the provisions of this Agreement to be redacted in any filings made by the
Parties with the Securities and Exchange Commission or foreign counterpart or as
otherwise required by law.

11.4 Publications.

(a) Each Party shall have the right to review and comment on any material
proposed for disclosure or publication by the other Party or the other Party’s
Affiliates, consultants and agents, such as by oral presentation, manuscript or
abstract, which includes Confidential Information of the other Party. Before any
such material is submitted for publication, the Party proposing publication
shall deliver, or shall ensure that the other Party’s Affiliate, consultant or
agent delivers, a complete copy to the other Party at least thirty (30) days
prior

 

-43-



--------------------------------------------------------------------------------

to submitting the material to a publisher or initiating any other disclosure.
Such other Party shall review any such material and give its comments to the
Party proposing publication within twenty (20) days of the delivery of such
material to such other Party. The reviewing Party has the right to propose
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons, or for purposes of removing Confidential
Information of the reviewing Party or request a reasonable delay in publication
or presentation in order to protect trade secrets or patentable information. If
the reviewing Party requests the removal of the reviewing Party’s Confidential
Information or a delay, the publishing Party must remove such Confidential
Information or if a patent is to be filed delay publication or presentation for
a period of 90 days to enable patent applications to be filed. Upon expiration
of such 90 day period, the publishing Party is free to proceed with the
publication or presentation. Novo Nordisk shall have the right to refuse
approval without cause of publications proposed by Emisphere, except if such
publication is an authorized disclosure under Section 11.3. In addition, Novo
Nordisk shall not have the right to publish information relating to the Licensed
Patents and Licensed Know-how with respect to a Molecule Class prior to the
exercise of its rights under Section 2.2.

(b) With respect to oral presentation materials and abstracts, such other Party
shall make reasonable efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to the Party
proposing publication with appropriate comments, if any, but in no event later
than thirty (30) days from the date of delivery to the non-publishing Party.

(c) Any publication shall reference the existence of this Agreement and make
appropriate reference to the contribution of the non-publishing Party.

11.5 Publicity.

(a) The Parties agree to issue the press release announcing the execution of
this Agreement attached as Exhibit F to this Agreement. The wording of the press
release in Exhibit F cannot be changed by either Party without the prior written
consent of the other Party. The Parties will agree on the date, time and venue
for release of the press release in Exhibit F. Following the release of the
press release in Exhibit F, each Party shall be free to disclose, without the
other Party’s prior written consent, the existence of this Agreement, the
identity of the other Party and those terms of the Agreement which have been
previously publicly disclosed in accordance herewith. In the event of disclosure
by a Party of the terms of the Agreement which have been disclosed previously in
the press release attached as Exhibit F, such Party making the disclosure shall
only be allowed to do so by using the exact same text when making the subsequent
disclosure(s) as used in the press release in Exhibit F.

(b) Except as set forth in Section 11.5(a), any press release or other public
communications by either Party regarding this Agreement and the relationship of
the Parties created hereby shall be approved in writing in advance by the other
Party, provided that for communications required to comply with applicable court
orders or governmental regulations or by law, Section 11.3 shall apply. The
Parties anticipate that a formal press release shall be mutually prepared and
approved by the Parties should an Exclusive Licensed Product(s) or Non-Exclusive
Licensed Product achieve one or more of the development or commercialization
events specified in Section 3.2.

 

-44-



--------------------------------------------------------------------------------

12. Term and Termination

12.1 Term. The term of this Agreement shall commence on the Effective Date and
shall expire on an Exclusive Licensed Product-by-Exclusive Licensed Product,
Non-Exclusive Licensed Product-by-Non-Exclusive Licensed Product,
country-by-country basis after expiration of the last to expire Licensed Patent
and Formulation Patent or 10 years following the First Commercial Sale of an
Exclusive Licensed Product(s) or Non-Exclusive Licensed Product, whichever is
later, and Novo Nordisk shall then have a fully paid-up exclusive license for
that Exclusive Licensed Product(s) and a fully paid up non-exclusive license for
that Non-Exclusive Licensed Product.

12.2 Termination by Novo Nordisk. Novo Nordisk shall have the right to terminate
this Agreement for any reason or for no reason and at any time, upon ninety
(90) days prior written notice to Emisphere.

12.3 Termination by Emisphere. Emisphere shall have no right to terminate this
Agreement except as explicitly provided for in the Agreement.

12.4 Termination for Patent Challenge. Emisphere shall have the right to
terminate this Agreement upon thirty (30) days written notice to Novo Nordisk in
the event that Novo Nordisk (or any of its Affiliates or any sublicensees
granted rights under this Agreement to the Licensed Patents) challenges the
validity, scope or enforceability of any Licensed Patent in any legal or Patent
Authority proceeding provided however that Emisphere has the right to terminate
the Agreement only with respect to all patents that belong to the patent family
of the Licensed Patent that has been challenged; the remainder of the Agreement
as it applies to Licensed Patents that belong to other non-challenged patent
families to which rights are granted herein shall remain valid and enforceable.

12.5 Termination for Material Breach.

(a) If a Party is in material breach of its obligations hereunder and the other
Party provides written notice to the breaching Party specifying the nature of
such breach, the breaching Party shall either cure such breach or produce a plan
for such cure reasonably acceptable to the other Party within sixty
(60) calendar days after such written notice. If the breaching Party does not
provide a plan for cure, or comply with a plan reasonably acceptable to the
non-breaching Party, the non-breaching Party shall have the right to terminate
this Agreement by giving written notice of termination to the breaching Party.

(b) Notwithstanding the foregoing, any failure by Novo Nordisk timely to pay any
amount due under Sections 3.2, 3.3 or 3.4 shall be deemed a material breach of
its obligations. Novo Nordisk shall have 15 business days following receipt of
written notice of such material breach from Emisphere to cure such breach which
cure may only be effected through full payment of all amounts due pursuant to
Novo Nordisk’s obligations under such sections.

 

-45-



--------------------------------------------------------------------------------

(c) Any failure by Novo Nordisk to satisfy its development obligations under
Section 4.5 with respect to an Exclusive Licensed Product or a Non-Exclusive
Licensed Product shall be deemed a material breach. In the event such breach is
not timely cured as set forth in (a) above, Emisphere shall have the right to
terminate the license granted under Section 2 to Novo Nordisk with respect to
such Exclusive Licensed Product or a Non-Exclusive Licensed Product.

(d) In the event Emisphere terminates the license granted under Section 2 to
Novo Nordisk with respect to an Exclusive Licensed Product pursuant to
Section 12.5(c) above, the Product contained within such Exclusive Licensed
Product shall no longer be considered a “Product” for purposes of this
Agreement.

12.6 Effect of Termination.

(a) Upon termination of this Agreement by Novo Nordisk for material breach by
Emisphere pursuant to Section 12.5, the licenses granted by Emisphere to Novo
Nordisk under Section 2.1, the restrictions on Emisphere’s activities under
Sections 2.1 and 2.2, and each Party’s obligations under Article 3, Sections
4.1, 4.2, 4.3, 4.5, 4.6, 4.8 (last three sentences only), Article 5, Sections
6.1, 6.2, 6.3, 7.1, 7.2, 7.4, 7.5, 7.6, Articles 8 and 9, Emisphere covenants in
Section 10.2 (c) (ii) and 10.2 (d), Sections 10.5, 11.1, 11.2, 11.3, 11.5, 12.1,
12.6(a), (d) and (e), 12.7, 12.8, 13.2, 13.3, 13.4, 14.2, 14.3, 14.4, 14.5,
14.6, 14.7 and 14.8 shall survive such termination and shall remain in effect
subject to Novo Nordisk’s compliance with its obligations under Article 3,
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8 (last three sentences only), Article
5 (except for Section 5.6), Sections 6.1, 6.2, 6.3, 7.1, 7.2, 7.4, 7.5, 7.6,
Articles 8 and 9, Sections 10.5, 11.1, 11.2, 11.3, 11.5, 12.1, 12.6(a), (d) and
(e), 12.8, 13.2, 13.3, 13.4, 14.2, 14.3, 14.4, 14.5, 14.6, 14.7 and 14.8. Any
terms defined in Section 1 of this Agreement which are being referenced in any
of the aforementioned surviving sections shall also remain in effect after
termination of the Agreement. In addition, Sections 12.2, 12.3. 12.4, 12.5, and
12.6(b) and (c) shall survive with respect to the foregoing surviving
provisions.

(b) Upon termination of this Agreement by Emisphere for material breach by Novo
Nordisk pursuant to Section 12.5:

(i) the licenses granted by Emisphere under Section 2.1 shall automatically
terminate and revert to Emisphere and the restrictions on Emisphere’s activities
under Sections 2.1 and 2.2 shall automatically terminate; and

(ii) Novo Nordisk shall transfer to Emisphere as soon as reasonably practicable
all information relating solely to the Program Carrier(s) (if any) and/or
received by Novo Nordisk under Sections 4.2 and 7.2 of this Agreement, except if
such information relates solely to the GLP-1 License Agreement or the Insulin
License Agreement.

 

-46-



--------------------------------------------------------------------------------

(c) Upon termination of this Agreement in its entirety by Novo Nordisk pursuant
to Section 12.2:

(i) the licenses granted by Emisphere under Section 2.1 shall automatically
terminate and revert to Emisphere and the restrictions on Emisphere’s activities
under Sections 2.1 and 2.2 shall automatically terminate;

(ii) Novo Nordisk shall transfer to Emisphere as soon as reasonably practicable
all information received by Novo Nordisk under Sections 4.2 and 7.2 of this
Agreement, except if such information relates solely to the GLP-1 License
Agreement or the Insulin License Agreement.

(d) In connection with any termination of this Agreement to which the provisions
of Sections 12.6(b)(ii) or 12.6(c)(ii) apply, upon Emisphere’s written request,
Novo Nordisk shall also transfer to Emisphere all data and results solely
related to the Program Carriers not previously transferred to Emisphere
hereunder (if any), except if such data and/or results relate solely to the
GLP-1 License Agreement or the Insulin License Agreement.

 

  (e) Expiration or termination of this Agreement shall not relieve the Parties
of any obligation accruing prior to such expiration or termination.

 

  (f) Within thirty (30) days following the expiration or termination of this
Agreement, except to the extent and for so long as a Party retains license
rights under Sections 12.6(a) and except as provided in Section 7.2, each Party
shall destroy or deliver to the other Party any and all Confidential Information
of the other Party in its possession. Notwithstanding the above, each Party may
retain one archival copy of the other Party’s Confidential Information solely
for the purpose of ascertaining its compliance with the confidentiality
obligations of this Agreement.

12.7 Damages; Relief. Expiration or termination of this Agreement shall not
preclude either Party from claiming any other damages, compensation or other
remedies available at law that it may be entitled to upon such expiration or
termination.

12.8 Rights in Bankruptcy. The occurrence of bankruptcy of Emisphere, will not,
in itself, impact Novo Nordisk’s license under this Agreement, nor adversely
impact the right of Emisphere to receive royalties or milestones. All rights and
licenses granted under or pursuant to this Agreement by Emisphere to Novo
Nordisk are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the U.S. Bankruptcy Code, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. The Parties agree that
Novo Nordisk, as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against Emisphere under the U.S. Bankruptcy Code,
Novo Nordisk shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such

 

-47-



--------------------------------------------------------------------------------

intellectual property and all embodiments of such intellectual property, shall
be promptly delivered to Novo Nordisk (i) upon any such commencement of a
bankruptcy proceeding upon Novo Nordisk’s written request therefor, unless
Emisphere elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party. Novo Nordisk agrees that in
consideration of the rights granted under the license it will pay to Emisphere
all royalty and milestone payments which would have been payable under this
Agreement by Novo Nordisk in respect of the exercise of its rights under the
license granted in this Agreement. The provisions of this Section 12.8 are
without prejudice to any rights Novo Nordisk may have arising under any
applicable insolvency statute or other applicable law.

12.9 Survival.

(a) In the event of expiration of this Agreement under Section 12.1, Sections
2.1 (a), 4.3, 8.1 (c), (d), and (e), Article 9, Sections 10.5, 11.1, 11.2, 11.3,
12.6 (d) and (e), 12.8, this 12.9, 13.2, 13.3, 13.4, and article 14 (except
Section 14.10) shall survive and remain in effect after such expiration of the
Agreement. Any terms defined in Section 1 of this Agreement which are being
referenced in any of the aforementioned surviving sections shall also remain in
effect after expiration of the Agreement.

(b) In the event of termination of this Agreement (except if such termination is
by Novo Nordisk under Section 12.5 for Emisphere’s material breach in which case
Section 12.6 (a) applies), Sections 8.1 (c), (d), and (e), Article 9, Sections
10.5, 11.1, 11.2, 11.3, 12.6, 12.7, this 12.9, 13.2, 13.3, 13.4, and article 14
(except Section 14.10) shall survive termination and remain in effect after such
termination of the Agreement. Any terms defined in Section 1 of this Agreement
which are being referenced in any of the aforementioned surviving sections shall
also remain in effect after termination of the Agreement.

13. Governing Law and Dispute Resolution

13.1 Resolution of Disputes by Senior Management.

In the event of a dispute, controversy or claim between the Parties under this
Agreement, such dispute, controversy or claim shall be presented to the
appropriate management within each Party for resolution except if the dispute,
controversy or claim concerns a matter or activity on which Novo Nordisk has the
right to decide at its sole discretion as set forth in the Agreement. The
appropriate management shall have sixty (60) days in which to discuss in good
faith a resolution of the dispute, controversy or claim. If the appropriate
management of the Parties are unable to resolve the matter within sixty
(60) days, the dispute, controversy or claim, shall be submitted promptly to the
to the Chief Executive Officer of Emisphere or its delegate and either the Chief
Science Officer or the Chief Operating Officer of Novo Nordisk or their delegate
for resolution. If one Party does not comply with the above, or the Chief
Executive Officer of Emisphere or its delegate and either the Chief Science
Officer or the Chief Operating Officer of Novo Nordisk are unable to resolve the
dispute, controversy or claim within thirty (30) days, the dispute, controversy
or claim shall be resolved as set forth in Section 13.3.

 

-48-



--------------------------------------------------------------------------------

13.2 Governing Laws. This Agreement shall be governed in all respects by the
laws of the State of New York, USA, without regard to its choice of law
provisions.

13.3 Submission to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
the Federal court sitting in Manhattan, New York, New York, USA, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

13.4 Specific Enforcement. Each Party hereto acknowledges that the remedies at
law of the other Party for a breach or threatened breach of this Agreement would
be inadequate and, in recognition of this fact, any Party to this Agreement,
without posting any bond, and in addition to all other remedies that may be
available, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.

14. General Provisions

14.1 Entire Agreement; Modification. This Agreement (including the Exhibits
hereto) is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein in
relation to formulation of Exclusive Licensed Product or Non-Exclusive Licensed
Product. For the avoidance of doubt, except to the extent expressly stipulated
in this Agreement, this Agreement shall constitute a separate agreement between
the Parties that does not modify the GLP-1 License Agreement or the Insulin
License Agreement. No trade customs, courses of dealing or courses of
performance by the Parties shall be relevant to modify, supplement or explain
any term(s) used in this Agreement. This Agreement may not be modified or
supplemented by any purchase order, change order, acknowledgment, order
acceptance, standard terms of sale, invoice or the like. This Agreement may only
be modified or supplemented in a writing and signed by the Parties to this
Agreement.

14.2 Relationship Between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Neither Party is a legal representative of the other Party;
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.

 

-49-



--------------------------------------------------------------------------------

14.3 Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

14.4 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that either
Party may assign this Agreement and its rights and obligations hereunder without
the other Party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business of such Party to which this Agreement relates to a Third Party, whether
by merger, sale of stock, sale of assets or otherwise, so long as such Third
Party agrees in writing to assume all of the rights and obligations of the
assigning Party under this Agreement, and provided that in the event of a
transaction (whether this Agreement is actually assigned or is assumed by the
acquiring Party by operation of law), intellectual property rights of the
acquiring party to such transaction (if other than one of the Parties to this
Agreement) shall not be included in the technology licensed hereunder; or

(b) in relation to Novo Nordisk, to an Affiliate of Novo Nordisk, provided that
the assigning Party shall remain liable and responsible to the non-assigning
Party hereto for the performance and observance of all such duties and
obligations by such Affiliate.

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Any assignment not in accordance with this Agreement shall be void.

14.5 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

14.6 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

14.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either (a) in person, (b) by any method of mail (postage prepaid)
requiring return receipt, (c) by overnight courier confirmed thereafter to the
Party to be notified at its address(es) given below, or at any address such
Party has previously designated by prior

 

-50-



--------------------------------------------------------------------------------

written notice to the other. Notice shall be deemed sufficiently given for all
purposes upon the earlier of: (a) the date of actual receipt; (b) if mailed,
five business days after the date of postmark; or (c) if delivered by overnight
courier, the next business day the overnight courier regularly makes deliveries.

If to Novo Nordisk, notices must be addressed to:

 

  Novo Nordisk A/S   Novo Allé   2880 Bagsvaerd   Denmark   Attn: Head of
Business Development With a copy to:   Novo Nordisk A/S   Novo Allé   2880
Bagsvaerd   Denmark   Attn: General Counsel

If to Emisphere, notices must be addressed to:

 

  Emisphere Technologies, Inc.   4 Becker Farm Road   Roseland, NJ 07068  
Attention: Alan L. Rubino, President and CEO With a copy to:   Lowenstein
Sandler LLP   65 Livingston Avenue   Roseland, NJ 07068   Attention: Michael J.
Lerner, Esq.

14.8 Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, any strike or labor disturbance,
or any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the Party has not caused such
event(s) to occur. Notice of a Party’s failure or delay in performance due to
force majeure must be given to the other Party within ten (10) calendar days
after its occurrence. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute.

 

-51-



--------------------------------------------------------------------------------

14.9 Except as provided herein, nothing contained in this Agreement shall be
construed as conferring any right on either Party to use in advertising,
publicity or other promotional activities any name, trade name, trademark or
other designation of the other Party, including any contraction, abbreviation or
simulation of any of the foregoing, unless the express written permission of
such other Party has been obtained.

14.10 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.

[Remainder of page left intentionally blank]

 

-52-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement.

 

NOVO NORDISK A/S     EMISPHERE TECHNOLOGIES, INC. By:  

/s/ Lars Fruergaard Jørgensen

    By:   /s/ Alan L. Rubino Name:   Lars Fruergaard Jørgensen     Name:   Alan
L. Rubino Title:   Executive Vice President and Chief of Staff     Title:  
President and CEO Date:       Date:   10-14-2015 By:  

/s/ Mads Krogsgaard Thomsen

    By:  

/s/ Michael R. Garone

Name:   Mads Krogsgaard Thomsen     Name:   Michael R. Garone Title:   Executive
Vice President and Chief Science Officer     Title:   VP and CFO Date:      
Date:   10-14-2015

 

-53-



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT NO. 3 TO THE DEVELOPMENT AND LICENSE AGREEMENT DATED JUNE 21, 2008,
BETWEEN NOVO NORDISK A/S AND EMISPHERE TECHNOLOGIES, INC.

Filed separately.

 

-54-



--------------------------------------------------------------------------------

Exhibit B

STRUCTURES OF [*****] (Carrier 2 below) and [*****]

[*****]

 

-55-



--------------------------------------------------------------------------------

Exhibit C

EXCLUDED CARRIER LIST

[*****]

 

-56-



--------------------------------------------------------------------------------

Exhibit D

LIST OF NOVO NORDISK TECHNOLOGICAL COMPETITORS

[*****]

 

-57-



--------------------------------------------------------------------------------

Exhibit E

PATENTS AND PENDING PATENT APPLICATIONS

[*****]

 

-58-



--------------------------------------------------------------------------------

EXHIBIT F

PRESS RELEASE

Emisphere Signs License Agreement With Novo Nordisk to Develop Oral Formulations
of Four Molecules Targeting Metabolic Indications and Amends GLP-1 Agreement

Emisphere to Receive $14 Million Upfront for New License and Amendment, Eligible
for More Than $207 Million in Milestone Payments, Plus Royalties on Product
Sales

ROSELAND, N.J., Oct. 15, 2015 (GLOBE NEWSWIRE) — Emisphere Technologies, Inc.
today announced that it has entered into a Development and License Agreement
with Novo Nordisk A/S (NYSE:NVO) to develop and commercialize oral formulations
of four classes of Novo Nordisk’s investigational molecules targeting major
metabolic disorders, including diabetes and obesity, using Emisphere’s oral
Eligen® Technology. Under the terms of the agreement, Emisphere licensed to Novo
Nordisk the exclusive right to develop potential product candidates in three
molecule classes, and the non-exclusive right to develop potential product
candidates in a fourth molecule class, using the Eligen® Technology.

The license provides Emisphere with a $5.0 million upfront licensing fee, and
the opportunity to receive up to $62.5 million in development and sales
milestone payments for each of the three exclusively licensed molecule classes,
and up to $20 million in development milestone payments for the non-exclusively
licensed molecule class. Additionally, Emisphere would receive royalties on
sales of each successfully commercialized product. Novo Nordisk is solely
responsible for the development and commercialization of all product candidates.

In addition, Emisphere granted Novo Nordisk the option to obtain exclusive and
non-exclusive rights to develop and commercialize oral formulations of
additional investigational molecules for the treatment of diabetes, obesity, and
indications in other important therapeutic areas using the Eligen® Technology.
If Novo Nordisk exercises its option to develop and commercialize any additional
investigational molecules, Emisphere would be entitled to receive an additional
payment upon the exercise of each option for exclusive or non-exclusive
development rights for each molecule class. Emisphere would be eligible to
receive up to $62.5 million in development and sales milestone payments for each
additional exclusively licensed molecule class, and up to $20 million in
development milestone payments for each additional non-exclusively licensed
molecule class, plus royalties on sales of each commercialized product.

In conjunction with the signing of the new license agreement, Emisphere and Novo
Nordisk also amended their existing GLP-1 (semaglutide) license agreement to
provide for, among other things, a payment of $9.0 million to Emisphere from
Novo Nordisk as prepayment of a product development milestone in exchange for a
reduction in future royalty payments.

 

-59-



--------------------------------------------------------------------------------

“We are delighted to have broadened our collaboration with Emisphere for access
to their Eligen® Technology under this new development and license agreement,”
said Peter Kurtzhals, Senior Vice President for Global Research in Novo Nordisk.

“Novo Nordisk has been an important partner for many years and this expanded
partnership further validates the Eligen® Technology and its ability to
facilitate absorption from the gastrointestinal tract,” said Alan L. Rubino,
Chief Executive Officer of Emisphere. “We have been intensely focused on
transforming Emisphere into a robust commercial and development organization,
seeking to identify and establish new, value-creating licensing opportunities
for our Eligen® Technology to major pharmaceutical companies, while realizing
the significant market potential of our proprietary oral Eligen B12™ product.
This agreement with Novo Nordisk represents the first significant accomplishment
in this ongoing, transformational effort and we look forward to future successes
resulting from our global business development strategy.”

ABOUT ELIGEN® TECHNOLOGY

Emisphere’s broad-based drug delivery technology platform, known as the Eligen®
Technology, uses proprietary, synthetic chemical compounds, known as Emisphere
delivery agents, or carriers. Emisphere’s Eligen® Technology makes it possible
to deliver a therapeutic molecule without altering its chemical form or
biological integrity.

ABOUT NOVO NORDISK

Novo Nordisk is a global healthcare company with more than 90 years of
innovation and leadership in diabetes care. This heritage has given us
experience and capabilities that also enable us to help people to address other
serious chronic conditions including hemophilia, growth disorders and obesity.
Headquartered in Denmark, Novo Nordisk employs approximately 39,700 people in 75
countries and markets its products in more than 180 countries. Novo Nordisk’s B
shares are listed on Nasdaq Copenhagen (Novo-B). Its ADRs are listed on the New
York Stock Exchange (NVO). For more information, visit novonordisk.com,
Facebook, Twitter, LinkedIn, YouTube

ABOUT EMISPHERE

Emisphere is a specialty pharmaceutical company that has recently commenced
commercial operations. The Company launched its first prescription product, oral
Eligen B12™, in the U.S. in March 2015. Beyond Eligen B12, the Company utilizes
its proprietary Eligen® Technology to create new oral formulations of
therapeutic agents. Emisphere is currently partnered with global pharmaceutical
companies for the development of new orally delivered therapeutics. For more
information, please visit www.emisphere.com.

EMISPHERE SAFE HARBOR STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

The statements in this release or oral statements made by representatives of
Emisphere relating to matters that are not historical facts are forward-looking
statements that involve risks and uncertainties, including, but not limited to,
the success of the Company’s commercialization initiatives, the Company’s
ability to enter into and maintain strategic partnerships, the Company’s ability
and/or that of its partners to develop, manufacture and

 

-60-



--------------------------------------------------------------------------------

commercialize products using Emisphere’s drug delivery technology, and other
risks and uncertainties detailed in Emisphere’s filings with the Securities and
Exchange Commission, including those factors discussed under the caption “Risk
Factors” identified in the documents Emisphere has filed, or will file, with the
Securities and Exchange Commission (“SEC”). There can be no assurance that any
of the development or sales milestones in the Development and License Agreement
will be met or that such milestone payments will be received or that Novo
Nordisk will be able to successfully commercialize any of the product
candidates. Copies of Emisphere’s filings with the SEC may be obtained from the
SEC Internet site at http://www.sec.gov. Emisphere expressly disclaims any
obligation or undertaking to release publicly any updates or revisions to any
forward-looking statements contained herein to reflect any change in Emisphere’s
expectations with regard thereto or any change in events, conditions, or
circumstances on which any such statements are based.

COMPANY CONTACTS:

Alan L. Rubino, CEO

973.532.8000

arubino@emisphere.com

Michael R. Garone, CFO

973.532.8005

mgarone@emisphere.com

INVESTOR CONTACT:

Susan Kim

Argot Partners

212.600.1902

susan@argotpartners.com

MEDIA CONTACT:

Eliza Schleifstein

Argot Partners

917.763.8106

eliza@argotpartners.com

 

-61-